Exhibit 10.2

 

AMENDED AND RESTATED

 

INVESTMENT AND STRATEGIC COOPERATION AGREEMENT

 

by and between

 

JANUS CAPITAL GROUP INC.,

 

HENDERSON GROUP PLC

 

and

 

DAI-ICHI LIFE HOLDINGS, INC.

 

Dated as of October 3, 2016

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

2

Section 1.1

Definitions

 

2

Section 1.2

Additional Defined Terms

 

5

Section 1.3

Interpretation and Construction

 

7

 

 

 

 

ARTICLE II PURCHASE OF THE COMPANY COMMON STOCK

 

8

Section 2.1

Ownership of the Company Common Stock

 

8

Section 2.2

Closing Ownership Percentage

 

9

Section 2.3

[Intentionally Omitted]

 

9

Section 2.4

Regulatory Filings

 

9

Section 2.5

Securities Laws; Blackout Periods

 

9

Section 2.6

Acquisition Notice

 

10

Section 2.7

Preemptive Rights

 

11

 

 

 

 

ARTICLE III STANDSTILL

 

13

Section 3.1

Standstill

 

13

Section 3.2

Standstill Exceptions

 

14

Section 3.3

Standstill Fall-Away

 

14

 

 

 

 

ARTICLE IV TRANSFERS

 

15

Section 4.1

Transfer Restrictions

 

15

Section 4.2

Permitted Transfers During Restricted Period

 

17

Section 4.3

Permitted Transfers After the Restricted Period

 

17

Section 4.4

Volume Limitation

 

18

Section 4.5

Right of First Refusal

 

18

Section 4.6

Right of First Offer

 

20

Section 4.7

Mandatory Transfers

 

20

Section 4.8

Related Parties

 

21

 

 

 

 

ARTICLE V GOVERNANCE AND INVESTOR RIGHTS

 

21

Section 5.1

Voting

 

21

Section 5.2

Board of Directors

 

22

Section 5.3

Information Rights

 

24

Section 5.4

Confidentiality

 

24

Section 5.5

Registration Rights

 

25

 

 

 

 

ARTICLE VI ASSET MANAGEMENT AND STRATEGIC COOPERATION

 

25

Section 6.1

Management of the Investor’s Assets

 

25

Section 6.2

Coordination Committee

 

28

Section 6.3

[Intentionally Omitted]

 

28

Section 6.4

Strategic Cooperation

 

28

Section 6.5

Exchange of Expertise and Human Resources

 

29

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

 

30

Section 7.1

Representations and Warranties of JCG

 

30

Section 7.2

Representations and Warranties of Henderson

 

31

Section 7.3

Representations and Warranties of the Investor

 

34

 

 

 

 

ARTICLE VIII TERMINATION

 

36

Section 8.1

Termination

 

36

Section 8.2

Effect of Termination

 

38

Section 8.3

Termination of Merger Agreement

 

38

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

38

Section 9.1

Notices

 

38

Section 9.2

Amendment and Waiver

 

40

Section 9.3

Specific Performance

 

41

Section 9.4

Headings

 

41

Section 9.5

Severability

 

41

Section 9.6

Conflict

 

41

Section 9.7

Public Announcements

 

41

Section 9.8

Entire Agreement; No Third Party Beneficiaries

 

42

Section 9.9

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

42

Section 9.10

Further Assurances

 

43

Section 9.11

Successors and Assigns

 

43

Section 9.12

Certain Changes

 

43

Section 9.13

Counterparts

 

43

 

Exhibits

 

Exhibit A

Form of Merger Agreement

Exhibit B

Form of Option Agreement

Exhibit C

Registration Rights

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

INVESTMENT AND STRATEGIC COOPERATION AGREEMENT

 

This Amended and Restated Investment and Strategic Cooperation Agreement, dated
as of October 3, 2016 (this “Agreement”), by and between Janus Capital Group
Inc., a Delaware corporation (“JCG”), Henderson Group plc, a public company
incorporated in Jersey with registered number 101484 and having its registered
office at 47 Esplanade, St Helier, Jersey JE1 0BD (“Henderson”), and Dai-ichi
Life Holdings, Inc., a Japanese corporation (the “Investor”).  JCG, Henderson
and the Investor may be referred to in this Agreement individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, on August 10, 2012, the Investor (when its legal name was The Dai-ichi
Life Insurance Company, Limited) and JCG entered into that certain Investment
and Strategic Cooperation Agreement (the “Existing Investment Agreement”);

 

WHEREAS, effective as of October 1, 2016, as part of an internal restructuring,
the Investor’s legal name was changed to Dai-ichi Life Holdings, Inc. from its
previous name of The Dai-ichi Life Insurance Company, Limited;

 

WHEREAS, concurrently with the execution of this Agreement, JCG and Henderson
are entering into that certain Agreement and Plan of Merger (the “Merger
Agreement”), in the form set forth under Exhibit A, by and among Henderson, JCG
and Horizon Orbit Corp., a company incorporated in Delaware, USA with registered
number 6159764 and having its registered office at c/o Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, USA
(“Merger Sub”), pursuant to which Merger Sub will be merged with and into JCG,
with JCG surviving as the surviving corporation and a wholly-owned subsidiary of
Henderson (the “Merger”);

 

WHEREAS, the Parties desire to continue the Existing Investment Agreement
following the Merger pursuant to the terms of this Agreement;

 

WHEREAS, as of the date hereof, the Investor has Beneficial Ownership (as
hereinafter defined) of approximately 19.8% of the issued and outstanding JCG
Common Stock (as hereinafter defined) and accounts for such investment using the
equity accounting method under Japanese generally accepted accounting
principles;

 

WHEREAS, in consideration of the benefits to be obtained by JCG and Henderson by
virtue of the arrangements described herein, and in light of the undertakings
made by the Investor herein, JCG and Henderson are willing to grant the rights
described herein for the Investor to send its representatives to the Company (as
hereinafter defined), participate as an observer in executive committee meetings
of the Company and have its designee be appointed to the board of directors of
the Company (the “Company Board”), in each case subject to the terms and
conditions hereof; and

 

WHEREAS, concurrently with the execution of this Agreement, Henderson and the
Investor are entering into an option agreement (the “Option Agreement”), in the
form set

 

--------------------------------------------------------------------------------


 

forth under Exhibit B, pursuant to which Henderson will grant the Investor
conditional options to purchase shares of Henderson Common Stock, subject to the
terms and conditions set forth therein.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises of this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  For purposes of
this Agreement:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings.

 

“Applicable Accounting Standards” means Japanese generally accepted accounting
principles or such other accounting principles as are then governing preparation
of the Investor’s financial statements.

 

“Applicable Percentage” means (i) prior to the Closing, 15% and (ii) following
the Closing, the Closing Ownership Percentage, as may be reduced pursuant to
Section 2.2.

 

“Asset Management One” means Asset Management One Co., Ltd., a corporation
formed under the laws of Japan.

 

“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York or a national holiday in Japan, the
United Kingdom or Sydney, Australia) on which banks are open for business in New
York City, Tokyo, Japan and Sydney, Australia.

 

“Closing” has the meaning set forth in the Merger Agreement.

 

“Closing Date” has the meaning set forth in the Merger Agreement.

 

“Closing Ownership Percentage” means a percentage equal to the percentage of the
issued and outstanding shares of Company Common Stock Beneficially Owned by the
Investor immediately following (and after giving effect to) the Merger.

 

“Company” means (i) prior to the Closing, JCG and (ii) following the Closing,
Henderson.

 

2

--------------------------------------------------------------------------------


 

“Company Common Stock” means (i) prior to the Closing, the common stock of JCG
and (ii) following the Closing, the Henderson Common Stock.

 

“Company Securities” means (i) any shares of capital stock or other equity
interests of the Company or of any of its Subsidiaries; (ii) any other
securities of the Company or of any of its Subsidiaries granting voting rights;
(iii) any warrants, options, convertible or exchangeable securities,
subscriptions, calls or other rights (including any preemptive or similar
rights) to subscribe for or purchase or acquire any of the securities described
in the foregoing clauses (i) and (ii); or (iv) any security, instrument or
agreement granting economic rights based upon the value of, or the value of
which is determined by reference to any of the securities described in the
foregoing clauses (i) through (iii), regardless of whether such security,
instrument or agreement is or may be settled in securities, cash or other
assets; provided, however, that it will not include Company CDIs.

 

“Disclosure Guidance and Transparency Rules” means the UK Disclosure Guidance
and Transparency Rules as amended from time to time in relation to the
disclosure of information in respect of financial instruments that have been
admitted to trading on a regulated market for which a request for admission to
trading on such regulated market has been made, as published by the Financial
Conduct Authority of the United Kingdom.

 

“Event of Financial Distress” means (a) with respect to the Investor, either
(1) Investor’s solvency margin ratio, as calculated in accordance with Japanese
regulatory requirements, is less than 300% or (2) Investor’s regulatory capital
is less than the minimum amount thereof required by applicable Law in Japan and
(b) with respect to the Company, (1) the Company is in breach of any financial
covenant of any outstanding indebtedness (after giving effect to any waiver,
grace period or extension thereof) or (2) the Company’s independent outside
auditors have issued a qualified opinion as to the Company’s “going concern”
status.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Authority” means any supranational, national, federal, state,
provincial or local government, foreign or domestic, or the government of any
political subdivision of any of the foregoing, or any entity, authority, agency,
ministry or other similar body exercising executive, legislative, judicial,
regulatory or administrative authority or functions of or pertaining to
government, including any authority or other quasi-governmental entity
established by any of the foregoing to perform any of such functions (including
any national securities exchange or the equivalent) with relevant jurisdiction.

 

“Henderson Common Stock” means the ordinary shares, par value £0.125 per share,
of Henderson;

 

“Insolvency Event” means, with respect to any Party (the “Insolvent Party”), the
occurrence of the any of the following:  (i) (A) an involuntary proceeding is
commenced or an involuntary petition is filed in a court of competent
jurisdiction seeking:  (I) relief in respect of the Insolvent Party under Title
11 of the United States Code or any other applicable bankruptcy, insolvency,
receivership or similar Law in Japan, U.K. or Jersey or in any other applicable
jurisdiction, (II) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or

 

3

--------------------------------------------------------------------------------


 

similar official for the Insolvent Party or (III) the winding-up or liquidation
of the Insolvent Party, and (B) such proceeding or petition shall continue
unstayed or undismissed for a period of 60 consecutive calendar days or an order
or decree approving or ordering any matters described in the foregoing clauses
(I), (II) and (III) shall be entered; or (ii) the Insolvent Party shall
(A) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code or any other applicable bankruptcy,
insolvency, receivership or similar Law in Japan, U.K. or Jersey or any other
applicable jurisdiction, (B) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or the filing of any petition
described in the foregoing clause (i), (C) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for itself, (D) file an answer admitting the material
allegations of a petition filed against it in any proceeding described in the
foregoing clause (i), (E) make a general assignment for the benefit of creditors
or (F) admits in writing its inability, or fail generally, to pay its debts as
they become due.

 

“Interest in Securities” has the meaning set forth in the U.K. Takeover Code.

 

“JCG Common Stock” means common stock, par value $0.01 per share, of JCG.

 

“Law” means any federal, state, provincial, local, domestic or foreign law,
common law, ordinance, code, writ, injunction, order, decree, statute, rule or
regulation of any Governmental Authority.

 

“Material Adverse Effect” means, with respect to JCG or Henderson, as
applicable, any event, change, effect, development, or occurrence that is or
would be reasonably expected to be materially adverse to the business, assets,
financial condition or results of operations of such Person and its
Subsidiaries, taken as a whole; provided, however, that no such event, change,
effect, development, or occurrence resulting or arising from or in connection
with any of the following matters shall be deemed by itself or by themselves,
either alone or in combination, to constitute or contribute to a Material
Adverse Effect:  (a) the general conditions in the industry in which such Person
operates to the extent not having a materially disproportionate effect on such
Person and its Subsidiaries, taken as a whole relative to other comparable
participants in such Person’s industry; (b) general economic or regulatory,
legislative or political conditions or securities, credit, financial or other
capital markets conditions (including changes generally in prevailing interest
rates, currency exchange rates, credit markets and price levels or trading
volumes), in each case in the United States, Japan, the United Kingdom or
elsewhere in the world, to the extent not having a materially disproportionate
effect on such Person and its Subsidiaries, taken as a whole, relative to other
comparable participants in such Person’s industry; (c) any act of civil unrest,
war or terrorism or any escalation or worsening of any such acts; (d) the
announcement, pendency or consummation of this Agreement or the other
transactions contemplated hereby; (e) changes in any Laws, GAAP, Japanese
generally accepted accounting principles (or such other accounting principles as
may be adopted by JCG or Henderson, as applicable, for preparation of its
financial statements) (or interpretation or enforcement thereof) to the extent
not having a materially disproportionate effect on such Person and its
Subsidiaries, taken as a whole, relative to other comparable participants in
such Person’s industry; (f) the failure, in and of itself, of such Person to
meet any internal or published projections, forecasts, estimates or predictions
in respect of assets under management, revenues, earnings or other financial or
operating metrics before, on or after the

 

4

--------------------------------------------------------------------------------


 

date of this Agreement, or changes or prospective changes in the market price or
trading volume of such Person’s securities (it being understood that the
underlying facts giving rise or contributing to such failure or change may be
taken into account in determining whether there has been a Material Adverse
Effect if such facts are not otherwise excluded under this definition).

 

“Order” means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Authority.

 

“Preferred New Investor” means one or more third party investors whom the
Company elects to be in deemed receipt of a ROFR Notice in accordance with
Section 4.5(a) or a ROFO Notice in accordance with Section 4.6.

 

“Registrable Shares” means shares of Company Common Stock that the Investor owns
as of the date hereof or subsequently acquires after the date hereof, including
shares of Henderson Common stock that the Investor received pursuant to the
Merger, through the exercise of any option under the Option Agreement or
pursuant to, or as permitted by, Sections 2.1, 2.7 or 3.2 of this Agreement, and
in each case any or Shares received in respect thereof.

 

“Shares” means shares of Company Common Stock Beneficially Owned by the
Investor, and any other securities issued in respect of such shares in any share
exchange, merger, recapitalization, dividend, stock split or other similar
transaction that are Beneficially Owned by the Investor, or any right to acquire
any such shares or other securities.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions, or
otherwise bestowing the power to direct the management of such entity are, at
the time, directly or indirectly owned by such Person or any entity for which
such Person serves as the managing member or general partner.

 

Section 1.2                                    Additional Defined Terms.  The
following terms have the meanings set forth in the Sections set forth below:

 

Term

 

Section

Acceptance Notice

 

2.7(b)

Administrative Guidance

 

4.1(b)

Affiliated Transferee

 

4.3(a)

Agreement

 

Preamble

Approved Tender Offer

 

4.1(a)

ASX

 

2.5(a)(iv)

ASX Rule

 

2.7(a)

Beneficial Ownership

 

2.1(a)

Change of Control

 

3.3(e)

Company Board

 

Recitals

Company CDIs

 

2.7(a)

Company Repurchase Event

 

4.7(a)

Coordination Committee

 

6.2

 

5

--------------------------------------------------------------------------------


 

Designation Right

 

5.2(a)

Eligible Investments

 

6.1(f)

Equity Issuance

 

2.7(d)

Executive Committee

 

6.2

Exempt Equity Issuance

 

2.7(d)

Existing Investment Agreement

 

Recitals

FCA

 

Section 7.2(g)

FSC

 

Section 7.2(g)

Fundamental Transaction

 

3.3(b)

GAAP

 

Section 7.1(g)

Governmental Order

 

4.1(b)

Henderson

 

Preamble

Henderson FSC Documents

 

Section 7.2(g)

Identified Transferees

 

4.5(a)

Information Rights

 

5.3

Initial Investment

 

Section 6.1(a)

Initial Seed Capital Investment Fees

 

6.1(g)(ii)

Initial Seed Capital Investments

 

6.1(g)(ii)

Insolvent Party

 

1.1

Invested Assets

 

Section 6.1(a)

Investor

 

Preamble

Investor Parent

 

4.3(a)

Investor Representative

 

5.2(a)

JCG

 

Preamble

JCG SEC Documents

 

Section 7.1(f)

Merger

 

Recitals

Merger Agreement

 

Recitals

Merger Sub

 

Recitals

New Securities

 

2.7(a)

NYSE Rule

 

2.7(a)

Option Agreement

 

Recitals

Ownership Limit

 

2.1(a)

Parties

 

Preamble

Party

 

Preamble

Permitted Affiliate Sale

 

4.3(a)

Permitted Non-Public Transfer

 

4.3(b)

Permitted Public Transfer

 

4.3(c)

Permitted Sales

 

Section 4.2

Person

 

3.1

Preemptive Rights Notice

 

2.7(b)

Preemptive Rights Shares

 

2.7(a)

Pre-Issuance Ownership Percentage

 

2.7(g)

Receiving Party

 

5.4

Registration Rights

 

5.5

Regulatory Transfer

 

4.1(b)

Representatives

 

5.4

 

6

--------------------------------------------------------------------------------


 

Restricted Period

 

4.1(a)

Restricted Period Approved Tender Offer

 

4.1(a)

ROFO Negotiation Period

 

4.6

ROFO Notice

 

4.6

ROFO Open Period

 

4.6

ROFO Shares

 

4.6

ROFR Exercise Period

 

4.5(b)

ROFR Notice

 

4.5(a)

ROFR Open Period

 

4.5(c)

ROFR Price

 

4.5(a)

ROFR Shares

 

4.5(a)

ROFR Terms

 

4.5(a)

SEC

 

2.5(e)

Securities Act

 

4.3(b)

Seed Capital Investments

 

6.1(c)

Senior Executive

 

4.1(b)

Standstill Fall-Away Date

 

3.3

Standstill Restrictions

 

3.1(j)

Stockholder Approved Issuance

 

2.7(f)

Subsequent Offering

 

4.1(a)

Temporary Redemption Date

 

6.1(f)

Transfer

 

4.1(a)

True-up Equity Issuance

 

2.7(d)

 

Section 1.3                                    Interpretation and Construction.

 

(a)                                 In this Agreement, except to the extent
otherwise provided or that the context otherwise requires:  (i) when a reference
is made in this Agreement to an Article, Section, Schedule or Exhibit, such
reference is to an Article or Section of, or an Schedule or Exhibit to, this
Agreement; (ii) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement; (iii) whenever the words “include,” “includes”
or “including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (iv) the words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(v) terms defined in this Agreement have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto; (vi) the
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms; (vii) references to a Person are also to its
successors and permitted assigns; (viii) the use of “or” is not intended to be
exclusive unless expressly indicated otherwise; (ix) “$” refers to U.S. dollars;
and (x) “£” refers to British pound sterling.  References to “Law”, “Laws” or to
a particular statute or Law shall be deemed also to include such Laws or
statutes as such Laws or statutes are from time to time amended, modified or
supplemented, including by succession of comparable successor Laws.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement and the other agreements, documents
and instruments executed and delivered in connection herewith with counsel
sophisticated in investment transactions.  If an ambiguity or question of intent
or interpretation arises, this Agreement and the agreements, documents and
instruments executed and delivered in connection herewith shall be construed as
if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement and the agreements, documents and instruments
executed and delivered in connection herewith.

 

ARTICLE II

 

PURCHASE OF THE COMPANY COMMON STOCK

 

Section 2.1                                    Ownership of the Company Common
Stock.

 

(a)                                 Except as otherwise provided in this
Agreement, the Investor shall not hold or acquire Beneficial Ownership of
Company Common Stock in excess of an aggregate maximum of 20% of the issued and
outstanding shares of the Company Common Stock (the “Ownership Limit”).  For
purposes of this Agreement, “Beneficial Ownership” shall be defined consistent
with such term’s meaning under Rule 13d-3 or 13d-5 under the Exchange Act and
other terms of similar import shall have comparable meanings; provided, however,
that for purposes of this Agreement and the Option Agreement, Beneficial
Ownership of the Investor shall be deemed to exclude the Option Shares (as
defined in Exhibit B), except to the extent such Option Shares are issued,
outstanding and paid for pursuant to the Investor’s exercise of the Conditional
Option (as defined in Exhibit B).  Notwithstanding anything to the contrary
herein, the Investor shall not commence, and shall cause any subscription for or
purchases or acquisitions of the Company Common Stock to be conducted in a
manner so as not to constitute, a tender offer (as such term is understood and
interpreted for purposes of Section 14(d) of the Exchange Act) with respect to
any securities of the Company.

 

(b)                                 For purposes of this Agreement, all
determinations of the amount of issued and outstanding shares of the Company
Common Stock shall be based on information set forth in the most recent
quarterly or annual report, and any current report subsequent thereto, filed by
the Company with the SEC, unless the Company shall have updated such information
by delivery of written notice to the Investor.

 

(c)                                  In the event that the Company issues
Company Securities that are voting securities other than Company Common Stock
and the Investor is then accounting for its investment in the Company using the
equity accounting method under Japanese generally accepted accounting principles
(or such other accounting principles as may be adopted by the Investor for
preparation of its financial statements), the Parties agree to work in good
faith to enter into appropriate amendments to this Agreement to account for and
treat such new class of Company Securities consistent with the Investor’s
accounting for its investment in the Company using the equity accounting method
under Japanese generally accepted accounting principles (or such other
accounting principles as may be adopted by the Investor for preparation of its
financial statements).

 

8

--------------------------------------------------------------------------------


 

Section 2.2                                    Closing Ownership Percentage.  If
the Investor’s Beneficial Ownership of Company Common Stock falls below the
Closing Ownership Percentage as a result of an issuance by the Company of
Company Common Stock in relation to which the Investor has not exercised its
right to purchase some or all of its Preemptive Rights Shares pursuant to
Section 2.7(a) (as may be adjusted by Section 2.7(c)), including as part of a
True-up Equity Issuance pursuant to Section 2.7(d), the Applicable Percentage
shall be the Investor’s new Beneficial Ownership, expressed as a percentage of
the issued and outstanding shares of the Company Common Stock, immediately after
the relevant issuance. The Applicable Percentage shall not be reduced as a
result of any Transfer.

 

Section 2.3                                    [Intentionally Omitted]

 

Section 2.4                                    Regulatory Filings.

 

(a)                                 The Investor shall not acquire any shares of
the Company Common Stock in violation of any applicable Law.

 

(b)                                 The Investor shall not at any time hold or
acquire, or be issued or transferred, any interest in CHESS Depository Interests
of the Company (the “Company CDIs “).

 

(c)                                  The Parties shall cooperate with respect to
the filings, notices and approvals described in Sections 7.1(c), 7.2(c) and
7.3(c) and shall use commercially reasonable efforts to make or obtain in a
timely manner such filings, notices and approvals.  In addition, the Parties
agree to keep each other reasonably informed of the status of such filings,
notices and approvals, including promptly notifying each other of (x) the
submission of any such filing or notice, (y) the receipt of any material
communication from a Governmental Authority relating to any such filing, notice
or approval and (z) the receipt of any such approval.

 

Section 2.5                                    Securities Laws; Blackout
Periods.

 

(a)                                 The Investor acknowledges that:

 

(i)                                     some or all of the information in its
possession concerning JCG or Henderson, under or in connection with the Merger,
this Agreement or any other transactions contemplated therein, may be price
sensitive information or material non-public information (“Information”);

 

(ii)                                  JCG is and (prior to Closing) will
continue to be, and Henderson (from Closing) will be, an issuer with securities
registered pursuant to the Exchange Act;

 

(iii)                               prior to Closing, Henderson is and will
continue to be an issuer with securities admitted to trading on the main market
of the London Stock Exchange; and

 

(iv)                              prior to Closing and continuing after Closing,
Henderson is an issuer with a listing and quotation of CHESS Depository
Interests on the Australian Securities Exchange (the “ASX”).

 

9

--------------------------------------------------------------------------------


 

(b)                                 Accordingly, notwithstanding anything in
this Agreement to the contrary, the Investor agrees that it shall not trade in
securities of JCG or Henderson (including shares of the Company Common Stock)
(or in any instruments linked to them) at any time that it is in possession of
any Information (including any information in respect of Henderson which may
have a non-trivial effect on the price of Henderson’ securities and which an
investor would be likely to use as part of the basis of his or her investment
decision); provided, that this shall not restrict the Investor from exercising
its conditional options to purchase shares of Henderson Common Stock pursuant to
the Option Agreement, subject to the terms and conditions thereof.

 

Notwithstanding the foregoing, (i) JCG acknowledges that, prior to Closing, the
Investor will not be deemed to be trading in securities of JCG while in
possession of Information concerning JCG if it engages in the purchasing or
selling of securities of JCG in accordance with one of the affirmative defenses
available pursuant to paragraph (c) of Rule 10b5-1 under the Exchange Act; and
(ii) Henderson acknowledges that, on and from Closing, the Investor will not be
deemed to be trading in securities of Henderson while in possession of
Information concerning Henderson if it engages in the purchasing or selling of
securities of Henderson in accordance with one of the affirmative defenses
available pursuant to paragraph (c) of Rule 10b5-1 under the Exchange Act.

 

(c)                                  The Investor acknowledges that the Company
is an issuer with securities registered pursuant to the Exchange Act and quoted
on the ASX and that the trading in securities of the Company (including shares
of the Company Common Stock) by the Investor while it is in possession of
material non-public information (including the Information) concerning the
Company may subject the Investor to liability under applicable Law. 
Accordingly, notwithstanding anything in this Agreement to the contrary, the
Investor agrees that it shall not trade in securities of the Company (including
shares of the Company Common Stock) at any time that it is in possession of
material non-public information concerning the Company; provided, that this
shall not restrict the Investor from exercising its conditional options to
purchase shares of Henderson Common Stock pursuant to the Option Agreement,
subject to the terms and conditions thereof.

 

(d)                                 Notwithstanding the foregoing, the Company
acknowledges that the Investor will not be deemed to be trading in securities of
the Company while in possession of material non-public information concerning
the Company if it engages in the purchasing or selling of securities of the
Company in accordance with one of the affirmative defenses available pursuant to
paragraph (c) of Rule 10b5-1 under the Exchange Act.

 

(e)                                  The Investor shall, in the course of its
acquisition of any shares of the Company Common Stock, comply with all
applicable Laws, including the requirement to file a Schedule 13D and amendments
thereto with the United States Securities and Exchange Commission (the “SEC”)
pursuant to the Exchange Act.

 

Section 2.6                                    Acquisition Notice.  As promptly
as reasonably practicable following the end of each Business Day during which
the Investor acquires Beneficial Ownership of any shares of the Company Common
Stock, the Investor shall notify the Company in writing of (a) the number of
shares of the Company Common Stock so acquired on such Business Day and (b) the
price per share paid by the Investor for such shares of the Company Common
Stock.

 

10

--------------------------------------------------------------------------------


 

Section 2.7                                    Preemptive Rights.

 

(a)                                 For so long as the Investor Beneficially
Owns at least the Applicable Percentage of the issued and outstanding Company
Common Stock (prior to giving effect to the applicable issuance of New
Securities), if the Company proposes to issue any shares of the Company Common
Stock (including issuances of the Company Common Stock pursuant to exchangeable
or convertible securities of the Company or other securities exercisable for
shares of the Company Common Stock (upon exercise or in accordance with the
terms thereof), but excluding, for the avoidance of doubt, any issuance in
connection with the transactions contemplated by the Merger Agreement) (“New
Securities”), the Investor shall have the right to subscribe for or purchase up
to such number of shares of the Company Common Stock that would allow the
Investor to maintain Beneficial Ownership of the issued and outstanding shares
of the Company Common Stock, after giving effect to the issuance of the
applicable New Securities, that is no less than the Investor’s Pre-Issuance
Ownership Percentage (such shares, the “Preemptive Rights Shares”); provided,
however, that the Investor shall not have this subscription or purchase right to
the extent that an issuance of the Preemptive Rights Shares to the Investor
would require approval of the stockholders of the Company pursuant to Rule 312
of the New York Stock Exchange Listed Company Manual or any successor
rule thereof (the “NYSE Rule”) or ASX Listing Rule 7.1 or any successor
rule thereof (the “ASX Rule”), unless such stockholder approval is obtained. 
Notwithstanding the foregoing, to the extent the Company issues securities,
other than Company Common Stock, that are exchangeable for, or convertible into,
or otherwise exercisable for, shares of the Company Common Stock, the Investor
shall only be entitled to exercise its right to subscribe for or purchase
Preemptive Rights Shares pursuant to this Section 2.7 immediately prior to the
time that the shares of Company Stock underlying such securities become issued,
with such right subject to the actual issuance of the applicable underlying
shares of Company Common Stock.

 

(b)                                 The Company shall provide the right
contemplated by Section 2.7(a) to the Investor by delivering a written notice to
the Investor (the “Preemptive Rights Notice”) stating (i) the Company’s
intention to issue New Securities, (ii) the amount of such New Securities that
the Company proposes to issue in the aggregate and, correspondingly, the number
of Preemptive Rights Shares that the Investor is entitled to subscribe for or
purchase and (iii) the price of such New Securities (or (x) if such prices are
not clearly identifiable, as may be in the case of an Equity Issuance, such
effective price per share as is reasonably determined by the Company in good
faith, which shall in no event be greater than the then-applicable market price
of the Company Common Stock or (y) in the case of issuances of restricted stock,
the fair market value of such restricted stock as determined by the Company in
the ordinary course in connection with such issuance) of the Preemptive Rights
Shares.  Within ten (10) Business Days following the delivery of the Preemptive
Rights Notice by the Company to the Investor, the Investor may, by delivery of a
written notice of acceptance to the Company (the “Acceptance Notice”), elect to
subscribe for or purchase all, or any portion, of the Preemptive Rights Shares
that the Investor is then entitled to subscribe for or purchase pursuant to this
Section 2.7 for the price indicated in the Preemptive Rights Notice.  The
delivery of the Acceptance Notice shall be evidence of the Investor’s
irrevocable commitment to subscribe for or purchase the number of Preemptive
Rights Shares indicated in the Acceptance Notice for the price indicated in the
Preemptive Rights Notice, and the consummation of the subscription for or sale
and purchase of the Preemptive

 

11

--------------------------------------------------------------------------------


 

Rights Shares shall occur concurrently with or as promptly as practicable
following the Company’s issuance of the corresponding New Securities.

 

(c)                                  Notwithstanding anything in this
Section 2.7 to the contrary, if the amount of New Securities to be issued is for
any reason less than the amount that was initially proposed to be issued as
indicated in the Preemptive Rights Notice, the Company may (whether before or
after the Investor has delivered an Acceptance Notice to the Company) decrease
the number of Preemptive Rights Shares that the Investor is entitled to
subscribe for or purchase pursuant to this Section 2.7 to an amount not less
than the amount necessary to allow the Investor to maintain (but not exceed) its
Pre-Issuance Ownership Percentage after giving effect to the issuance of the
applicable New Securities.

 

(d)                                 Notwithstanding anything in this Section 2.7
to the contrary, Section 2.7(a) shall not apply, and the Company shall have no
obligation to sell, and the Investor shall have no right to subscribe for or
purchase from the Company, any shares of the Company Common Stock or any other
securities of the Company, if the Company proposes to issue New Securities
solely to provide equity compensation for employment and/or services by
directors, officers, employees, consultants or other service providers of the
Company or its Affiliates (an “Equity Issuance”) and such Equity Issuance would
not cause the Investor’s Beneficial Ownership of shares of the Company Common
Stock to decrease to less than the Applicable Percentage of the issued and
outstanding shares of the Company Common Stock (after giving effect to such
issuance) (an “Exempt Equity Issuance”); provided, that for the avoidance of
doubt, to the extent such Equity Issuance would cause the Investor’s Beneficial
Ownership of shares of the Company Common Stock to decrease to less than the
Applicable Percentage of the issued and outstanding shares of the Company Common
Stock (after giving effect to such issuance), the Investor shall have the right
to subscribe for or purchase Preemptive Rights Shares in accordance with the
provisions of Section 2.7(a), subject to the conditions and limitations set
forth therein (including the NYSE Rule and the ASX Rule), and subject to the
procedures set forth in Section 2.7(b) (a “True-up Equity Issuance”).  The
Company shall provide written notice to the Investor at least ten (10) Business
Days prior to any Equity Issuance if it (in the aggregate when combined with all
other Equity Issuances of which the Company did not provide written notice to
the Investor) would cause Investor’s Beneficial Ownership of shares of Company
Common Stock to decrease by 1% or more (as a percentage of the Investor’s
Beneficial Ownership of issued and outstanding shares of the Company Common
Stock) (after giving effect to such issuance).  For example, if the Investor’s
Beneficial Ownership of shares of Company Common Stock is 17% prior to any such
issuance, then the Company shall be required to provide notice to the Investor
prior to any such issuance that would cause the Investor’s Beneficial Ownership
of shares of Company Common Stock to decrease by more than 0.17% (1% of 17%).

 

(e)                                  Upon the Company’s issuance of any
Preemptive Rights Shares, such Preemptive Rights Shares shall be (i) validly
issued, fully paid and nonassessable and (ii) duly authorized by all necessary
corporate action of the Company.

 

(f)                                   In the event that the Company proposes an
issuance of New Securities (excluding Preemptive Rights Shares pursuant to this
Section 2.7) that is subject to approval by the stockholders of the Company
under the NYSE Rule or the ASX Rule (a “Stockholder Approved Issuance”) and the
full number of Preemptive Rights Shares that would be issued to

 

12

--------------------------------------------------------------------------------


 

the Investor pursuant to Section 2.7(a) in connection with such Stockholder
Approved Issuance would exceed the amount that the Company could issue to the
Investor without stockholder approval pursuant to the NYSE Rule or the ASX Rule,
as applicable, the Company shall, in connection with seeking approval for such
Stockholder Approved Issuance, include in the proxy solicitation relating to
such Stockholder Approved Issuance a separate proposal seeking the approval by
the stockholders of the Company for the issuance to the Investor of the
Preemptive Rights Shares in connection with such Stockholder Approved Issuance;
provided, that the Company shall use the same efforts it uses to seek approval
of the issuance to the Investor of the Preemptive Rights Shares as it uses for
the Stockholder Approved Issuance (it being understood that no Stockholder
Approval Issuance will be conditioned on the receipt of such approval).

 

(g)                                  “Pre-Issuance Ownership Percentage” means
the Investor’s Beneficial Ownership, expressed as a percentage, of issued and
outstanding shares of the Company Common Stock as of immediately prior to the
applicable issuance of New Securities; provided, that, in the case of a True-up
Equity Issuance, the Investor’s Beneficial Ownership shall be calculated for
purposes of this definition without giving effect to any prior Exempt Equity
Issuance or other issuance of the Company Common Stock for which the Investor
did not have preemptive rights due to the proviso to Section 2.7(a) that was
made following the later of (x) the commencement of the Investor’s rights
pursuant to this Section 2.7 and (y) the last prior True-Up Equity Issuance.

 

ARTICLE III

 

STANDSTILL

 

Section 3.1                                    Standstill.  From and after the
date of this Agreement, without the prior written consent of the Company Board
and Henderson, the Investor shall not, and shall not permit any of its
Affiliates to, directly or indirectly, alone or in concert with any individual,
corporation, limited liability company, partnership, association, trust,
unincorporated organization, labor union, other entity or group (as defined by
Rule 13d-5 under the Exchange Act) (each, a “Person”), solicit, encourage,
participate in or facilitate, or enter into any agreement, arrangement or
understanding (whether or not legally binding) with, any Person in (including by
voting its shares of the Company Common Stock in support of), or engage in:

 

(a)                                 any tender or exchange offer for securities
of the Company or any of its subsidiaries, merger, consolidation, business
combination or acquisition or disposition of assets of the Company or any of its
Subsidiaries;

 

(b)                                 any other actions that would or would
reasonably be expected to result in a Change of Control (as hereinafter
defined);

 

(c)                                  the nomination for election, or election,
of any individual as a director of the Company, other than as contemplated by
Section 5.2 hereof and any such individual nominated by the Company Board or the
applicable committee thereof;

 

(d)                                 any recapitalization, restructuring,
liquidation, dissolution or other similar extraordinary transaction with respect
to the Company or any of its Subsidiaries;

 

13

--------------------------------------------------------------------------------


 

(e)                                  the acquisition of, or the obtaining of any
economic interest in or Interest in Securities in, any right to direct the
voting or disposition of, or any other right with respect to, any securities
(including Company Securities or Company CDIs) or other obligations or any
assets of the Company or any of its Subsidiaries;

 

(f)                                   forming, joining or in any way
participating in (A) a “partnership, limited partnership, syndicate, or other
group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) for purposes of acquiring, holding, voting or disposing of any
securities of the Company or (B) a “concert party” (within the meaning of such
term in the U.K. Takeover Code) in respect of the Company;

 

(g)                                  disposition of any Shares in response to an
unsolicited tender offer for securities of the Company or other proposed offer
or business combination, except as otherwise provided in Section 4.1;

 

(h)                                 any act or proposal to seek additional
representation on the Company Board;

 

(i)                                     a public announcement regarding any of
the types of matters set forth in this Section 3.1 or any action (including any
public announcement or communication with or to the Company) that would
reasonably be expected to require the Company to make a public announcement
regarding any of the types of matters set forth in this Section 3.1; or

 

(j)                                    any act or proposal to seek to amend or
obtain a waiver of any of the foregoing (the restrictions set forth in the
foregoing clauses (a) through (i), the “Standstill Restrictions”);

 

provided, however, that the Standstill Restrictions shall be suspended and none
of them shall apply at any time that the Investor ceases to Beneficially Own 3%
or more of the issued and outstanding shares of the Company Common Stock.

 

Section 3.2                                    Standstill Exceptions. 
Notwithstanding anything in Section 3.1 to the contrary, the Investor shall be
permitted to (a) acquire Beneficial Ownership of up to 20% of the issued and
outstanding shares of the Company Common Stock at any time; provided, however,
that in no event shall the Investor acquire shares of the Company Common Stock
if such acquisition would result in the Investor having Beneficial Ownership of
shares of the Company Common Stock in excess of the Ownership Limit, and
(b) after the Closing and for so long as the Company is subject to the Takeover
Code (i) at any time accept (or vote in favour of) an offer to acquire the
issued and to be issued share capital of the Company or (ii) execute and deliver
an irrevocable commitment or undertaking to accept, or otherwise agreeing to
accept (or vote in favour of) such an offer.

 

Section 3.3                                    Standstill Fall-Away.  Except as
otherwise provided in Section 5.2, the Standstill Restrictions shall terminate
upon the occurrence of any of the following events after the Closing Date (or
the earlier termination of the Merger Agreement in accordance with its terms)
(each, a “Standstill Fall-Away Date”), but, for the avoidance of doubt, neither
the Merger nor the entry into the Merger Agreement shall cause the Standstill
Restrictions to terminate:

 

14

--------------------------------------------------------------------------------


 

(a)                                 any Person, other than:  (i) the Company,
(ii) a trustee or other fiduciary holding voting securities of the Company under
an employee benefit plan of the Company, (iii) an underwriter temporarily
holding voting securities of the Company pursuant to an offering of such
securities, or (iv) a Person owned, directly or indirectly, by the security
holders of the Company in substantially the same proportions as their ownership
of voting securities of the Company, is or becomes the Beneficial Owner,
directly or indirectly, of voting securities of the Company representing more
than 50% of the combined voting power of the Company’s then issued and
outstanding voting securities;

 

(b)                                 the Company consummates a merger,
consolidation, share exchange or other similar transaction (a “Fundamental
Transaction”) with any other Person, other than a Fundamental Transaction in
which the voting securities of the Company that are issued and outstanding
immediately prior to such Fundamental Transaction continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least a majority of the combined voting power
immediately after such Fundamental Transaction of (i) the Company’s issued and
outstanding securities or (ii) the surviving or parent entity’s issued and
outstanding securities;

 

(c)                                  the security holders of the Company approve
a plan of complete liquidation or winding-up of the Company;

 

(d)                                 the sale or disposition (in one transaction
or a series of related transactions) of all or substantially all of the
Company’s assets is consummated; or

 

(e)                                  a change of a majority of the membership of
the Company Board (excluding any change approved by a majority of the directors
serving on the Company Board prior to such change) (each event set forth in the
foregoing clauses (a) through (e) occurring after the Closing Date (or the
earlier termination of the Merger Agreement in accordance with its terms), with
respect to the Company, shall constitute a “Change of Control”).

 

ARTICLE IV

 

TRANSFERS

 

Section 4.1                                    Transfer Restrictions.

 

(a)                                 Without the Company’s prior written consent,
the Investor shall not, directly or indirectly, sell, transfer, offer, give,
assign, hypothecate, pledge, encumber, grant a security interest in or otherwise
dispose of (whether by operation of law or otherwise) (each, a “Transfer”) any
Shares or any right, title or interest therein or thereto; provided, however,
that the Investor may, without the Company’s prior written consent, Transfer
Shares (i) at any time during the Restricted Period (as hereinafter defined) as
permitted by and in accordance with Section 4.2, (ii) at any time after the
Restricted Period as permitted by and in accordance with Section 4.3, (iii) at
any time as permitted by and in accordance with Section 4.7 or pursuant to an
Approved Tender Offer, a Restricted Period Approved Tender Offer or a Subsequent
Offering (each as hereinafter defined), (iv) following a Change of Control,
(v) following notice to the Company (which must be delivered as soon as
reasonably practicable), at any time pursuant to a

 

15

--------------------------------------------------------------------------------


 

Regulatory Transfer, (vi) after the Closing and for so long as the Company is
subject to the Takeover Code as a result of (A) at any time accepting (or voting
in favour of) an offer to acquire the issued and to be issued share capital of
the Company or (B) executing or delivering an irrevocable commitment or
undertaking to accept, or otherwise agreeing to accept (or vote in favour of)
such an offer or (vii) pursuant to the Voting and Support Agreement, dated as of
the date hereof, by and among the Investor, Henderson and JCG; provided,
further, that, for the avoidance of doubt, a merger, amalgamation, plan of
arrangement or consolidation or similar business combination transaction in
which the Investor is a constituent corporation (or otherwise a party including,
for the avoidance of doubt, a transaction pursuant to which a Person acquires
all or a portion of the Investor, whether by tender or exchange offer, by share
exchange, or otherwise) shall not be deemed to be a “Transfer” by the Investor
of any Shares or any right, title or interest therein or thereto.  For purposes
of this Agreement:  “Approved Tender Offer” shall mean a tender offer or
business combination relating to a majority of the issued and outstanding shares
of the Company’s Common Stock that has been approved by the Company Board
following the Restricted Period; “Restricted Period Approved Tender Offer” shall
mean a tender offer or business combination relating to the issued and
outstanding shares of the Company’s Common Stock that has been approved by the
Company Board during the Restricted Period; “Subsequent Offering” shall mean any
post-closing subsequent offering period of a completed tender offer for at least
a majority of the issued and outstanding shares of the Company’s Common Stock by
any third party so long as a majority of the issued and outstanding shares of
the Company Common Stock have been previously tendered to such third party and
are not subject to withdrawal; and “Restricted Period” shall mean the period
beginning on the date hereof and ending the date that is the earlier of (a) the
third anniversary of the date hereof or (b) the termination of the Agreement
pursuant to Section 8.1.  For the avoidance of doubt, Transfers of Shares by the
Investor (x) pursuant to an Approved Tender Offer, a Restricted Period Approved
Tender Offer or a Subsequent Offering or following a Change of Control shall not
be subject to the limitations or the Company’s rights set forth in Section 4.2,
Section 4.3, Section 4.4, Section 4.5 or Section 4.6 and (y) pursuant to a
Regulatory Transfer shall not be subject to the limitations or the Company’s
rights set forth in Section 4.5 or Section 4.6.

 

(b)                                 “Regulatory Transfer” means a Transfer by
the Investor pursuant to a Permitted Sale to the extent necessary (i) to comply
with applicable Law, effectively binding written or oral “administrative
guidance” from a Governmental Authority in Japan having competent jurisdiction
over the Investor or its business (“Administrative Guidance”) or an Order by a
Governmental Authority with competent jurisdiction over the Investor or its
business (“Governmental Order”), or (ii) following the Company informing the
Investor of an acquisition or change pursuant to Items (1)(c) and (2) of
Schedule 5.3 of the Disclosure Letter that would or would reasonably be expected
to result in the Investor being in violation of applicable Law in Japan, for the
Company to no longer be deemed to be an affiliate of the Investor under
applicable Law in Japan, and in each case of clauses (i) and (ii), only for the
minimum amount of Shares that would be necessary to comply with such Law,
Administrative Guidance or Governmental Order or for the Company to no longer be
deemed to be an affiliate of the Investor under applicable Law in Japan, as
applicable; provided, that the Investor shall notify the Company in writing
about any such requirement or affiliation issue promptly after the Investor
becomes aware of such requirement or affiliation issue, and, if practicable
based on the timing of the actions required for compliance or disaffiliation,
prior to any Transfer of Shares pursuant to this Section 4.1(b), a Senior
Executive (as hereinafter defined) of the Investor shall discuss with a

 

16

--------------------------------------------------------------------------------


 

Senior Executive of the Company and consider in good faith alternatives for
complying with such Law, Administrative Guidance or Governmental Order or
remedying such affiliation issue without disposing of Shares.  As used herein,
“Senior Executive” means, with respect to the Company, the Chief Executive
Officer or Chief Financial Officer, and with respect to the Investor, one of the
two most senior executive officers in charge of the Investor’s asset management
business, who shall initially be the individuals set forth on Schedule 4.1(b) of
the Disclosure Letter.  Schedule 4.1(b) of the Disclosure Letter shall be
updated from time to time by the Investor to provide the then-current names and
titles of such senior executive officers in the event of any change.

 

Section 4.2                                    Permitted Transfers During
Restricted Period.  Notwithstanding anything to the contrary contained in this
Article IV (other than Section 4.1), during the Restricted Period, the Investor
may Transfer all or a portion of its Shares solely by means of one or a series
of (x) Permitted Affiliate Sales or (y) Permitted Non-Public Transfer or
Permitted Public Transfer (together with Permitted Affiliate Sales, “Permitted
Sales”) (subject to the Company’s rights set forth in Section 4.4 (if
applicable) and Section 4.5), and, with respect to this clause (y) only:

 

(a)                                 if an Event of Financial Distress shall
occur with respect to the Company or the Investor; provided that, the Investor
shall notify the Company in writing about any such event after the Investor
becomes aware of such event, and, prior to any Transfer of its Shares a Senior
Executive of the Investor’s management shall discuss with a Senior Executive of
the Company’s management and consider in good faith alternatives to a Transfer
of its Shares; or

 

(b)                                 if an Insolvency Event shall occur with
respect to the Company or the Investor.

 

Section 4.3                                    Permitted Transfers After the
Restricted Period.  Notwithstanding anything to the contrary contained in this
Article IV (other than Section 4.1), after the Restricted Period, the Investor
may Transfer all or a portion of its Shares only by means of one or a series of
Transfers:

 

(a)                                 to (i) any wholly-owned Subsidiary of the
Investor, (ii) any Person of which the Investor is a wholly-owned Subsidiary (an
“Investor Parent”) or (iii) any wholly-owned Subsidiary of any Investor Parent,
in each case of the foregoing clauses (i), (ii) and (iii), if, prior to such
Transfer, such transferee (an “Affiliated Transferee”) agrees pursuant to a
written instrument in form and substance reasonably acceptable to the Company to
(x) be bound by the obligations of the Investor under this Agreement as in
effect immediately prior to such Transfer (which, however, shall not relieve the
Investor of its obligations under this Agreement) and (y) Transfer all of the
Shares that the Investor (or relevant Affiliated Transferee) has previously
Transferred to such Affiliated Transferee back to the Investor in the event that
such Affiliated Transferee ceases to be a wholly-owned Subsidiary of the
Investor, an Investor Parent or a wholly-owned Subsidiary of any Investor Parent
(and, in such event, the Investor shall cause such Transfer back to be effected)
(each such transaction a “Permitted Affiliate Sale”);

 

(b)                                 (i) not requiring registration under the
Securities Act of 1933, as amended (the “Securities Act”) or (ii) involving any
block trade pursuant to an exercise of registration

 

17

--------------------------------------------------------------------------------


 

rights of the Investor, in each case, to any Person who, together with its
Affiliates, would not, to the knowledge of the Investor after reasonable
inquiry, after giving effect to the Transfer, Beneficially Own 5% or more of the
issued and outstanding shares of the Company Common Stock (or other applicable
securities, which for the avoidance of doubt, includes issued and outstanding
Company CDIs) (a “Permitted Non-Public Transfer”, it being understood and agreed
that a Permitted Affiliate Sale shall not constitute a Permitted Non-Public
Transfer); provided, that the Investor may, with the Company’s prior written
consent, make a Permitted Non-Public Transfer of Shares to a Person who,
together with its Affiliates, would, after giving effect to such Permitted
Non-Public Transfer, Beneficially Own 5% or more of the issued and outstanding
shares of the Company Common Stock (or other applicable securities, which for
the avoidance of doubt, includes issued and outstanding Company CDIs); or

 

(c)                                  to the general public that (i) is effected
through a public stock exchange or electronic market based within the United
States (A) pursuant to a Registration Statement (as defined in Exhibit C) filed
by the Company with the SEC that is declared effective under the Securities Act
or (B) pursuant to Rule 144 (if then applicable) or under any successor
rule thereof under the Securities Act and (ii) otherwise complies with all
applicable Laws (a “Permitted Public Transfer”); provided, that, in any
Permitted Public Transfer, the Investor (x) shall use commercially reasonable
efforts to effect as wide a distribution of Shares as is reasonably practicable
and (y) shall not, without the Company’s prior written consent, Transfer Shares
in any Permitted Public Transfer to any Person who, to the knowledge of the
Investor, after giving effect to the Permitted Public Transfer, Beneficially
Owns 5% or more of the issued and outstanding shares of the Company Common Stock
(or other applicable securities, which for the avoidance of doubt, includes
issued and outstanding Company CDIs).

 

Section 4.4                                    Volume Limitation. 
Notwithstanding anything in this Article IV to the contrary (other than
Section 4.1), the Investor shall not, without the Company’s prior written
consent, Transfer pursuant to a Permitted Public Transfer, on any single day
(other than in connection with an underwritten public offering), a number of
Shares that in the aggregate exceeds 10% of the average daily trading volume of
shares of the Company Common Stock (or other applicable securities, which for
the avoidance of doubt, includes issued and outstanding Company CDIs) during a
period of thirty (30) trading days immediately preceding the date of such
Transfer.

 

Section 4.5                                    Right of First Refusal.

 

(a)                                 Before any Shares may be Transferred by the
Investor pursuant to a Permitted Non-Public Transfer, the Investor shall deliver
a written notice (a “ROFR Notice”) to the Company, which shall confirm the
Investor’s bona fide intention to Transfer Shares (such shares, the “ROFR
Shares”) in a Permitted Non-Public Transfer and shall set forth, with respect to
such Permitted Non-Public Transfer, in reasonable detail:  (i) the identity of
the Person or Persons to whom the Investor intends to Transfer such ROFR Shares
(the “Identified Transferees”); (ii) the number of ROFR Shares that the Investor
intends to Transfer; (iii) the price per share (expressed as a value in U.S.
dollars or as a price relative to the market price) of the ROFR Shares (the
“ROFR Price”); and (iv) all other material terms and conditions of such
Permitted Non-Public Transfer (the “ROFR Terms”).  The Company may nominate one
or more Preferred New Investors whom it elects to be in deemed receipt of the
ROFR Notice and shall

 

18

--------------------------------------------------------------------------------


 

give written notice of the identity of such Preferred New Investor(s) to the
Investor within the period of ten (10) Business Days following the receipt of
the ROFR Notice by the Company. The delivery of the ROFR Notice shall be
evidence of the Investor’s irrevocable offer to Transfer to the Preferred New
Investors(s) all of the ROFR Shares for the ROFR Price and subject to the ROFR
Terms.

 

(b)                                 During the period of fifteen (15) Business
Days following the receipt of the ROFR Notice by the Company (the “ROFR Exercise
Period”), the Preferred New Investors(s) shall have the right to purchase all of
the ROFR Shares for the ROFR Price per share and subject to the ROFR Terms, and
the consummation of the sale and purchase of the ROFR Shares shall occur at the
time that the Company, the Preferred New Investor(s) and the Investor shall
reasonably establish by mutual agreement which time shall be not more than
twenty (20) Business Days following the end of the ROFR Exercise Period.  To
exercise the right to purchase the ROFR Shares, the Preferred New
Investor(s) must timely deliver written notice to the Investor within the ROFR
Exercise Period confirming the irrevocable commitment of the Preferred New
Investor(s) to purchase all of the ROFR Shares for the ROFR Price and subject to
the ROFR Terms.  At the closing of the Transfer of the ROFR Shares from the
Investor to the Preferred New Investor(s), (i) the Investor shall Transfer to
the Preferred New Investor(s) the ROFR Shares (such Shares to be allocated among
the Preferred New Investor(s) as determined by the Preferred New Investors(s))
free and clear of all liens and encumbrances and shall deliver to the Preferred
New Investors such other documents and instruments evidencing or otherwise
relating to such Transfer as the Preferred New Investor(s) reasonably may
request, and (ii) the Preferred New Investor(s) shall deliver to the Investor by
wire transfer or bank check of immediately available funds an amount of cash in
U.S. dollars for the payment in full for such ROFR Shares.

 

(c)                                  If, prior to the end of a ROFR Exercise
Period, the Company does not exercise its right under this Section 4.5 to
nominate any Preferred New Investor(s) or the Preferred New Investor(s) do not
purchase the applicable ROFR Shares from the Investor for the ROFR Price per
share and subject to the ROFR Terms, the Investor shall have the right, during a
period of twenty (20) Business Days following the end of the ROFR Exercise
Period (the “ROFR Open Period”), subject to the terms and conditions of this
Agreement, to complete a Transfer of all of the ROFR Shares to an Identified
Transferee for a price that is not less than the ROFR Price per share and
subject to material terms and conditions that are not less favorable in any
material respect to the Investor than the ROFR Terms.  If the Investor desires
to Transfer any ROFR Shares following the end of the ROFR Open Period or if the
Investor desires to Transfer any ROFR Shares in a Permitted Non-Public Transfer
at any time (i) to any Person other than an Identified Transferee, (ii) for a
price that is less than the ROFR Price per share or (iii) subject to material
terms and conditions that are less favorable in any material respect to the
Investor than the ROFR Terms, then the Investor shall be required to comply with
the procedures set forth under this Section 4.5 again by delivering a new ROFR
Notice to the Company and provide the Company with the right to nominate one or
more Preferred New Investors, and provide such Preferred New Investor(s) with
another ROFR Exercise Period during which the Preferred New Investor(s) may
elect to purchase ROFR Shares for the price per share, and subject to the
material terms and conditions, indicated by such new ROFR Notice.

 

19

--------------------------------------------------------------------------------


 

Section 4.6                                    Right of First Offer.  Before any
Shares may be Transferred by the Investor pursuant to a Permitted Public
Transfer (excluding any Transfer pursuant to paragraph (d) of Exhibit C), the
Investor shall deliver a written notice (a “ROFO Notice”) to the Company, which
shall confirm the Investor’s bona fide intention to Transfer Shares (such
shares, the “ROFO Shares”) in a Permitted Public Transfer.  The Company may
nominate one or more Preferred New Investors whom it elects to be in deemed
receipt of the ROFO Notice and shall give written notice of the identity of such
Preferred New Investor(s) to the Investor within the period of ten (10) Business
Days following the receipt of the ROFO Notice by the Company. During the period
of fifteen (15) Business Days following the delivery of the ROFO Notice to the
Company (the “ROFO Negotiation Period”), the Investor shall, if so requested by
the Company or the Preferred New Investor(s), negotiate exclusively with the
Preferred New Investor(s) in good faith with respect to a transaction in which
the Investor shall Transfer all or a portion of the ROFO Shares to the Preferred
New Investor(s), in lieu of an effective Permitted Public Transfer for such ROFO
Shares.  For the avoidance of doubt, the Investor shall not have any obligation
to Transfer any ROFO Shares to the Preferred New Investor(s), and the Preferred
New Investor(s) shall not have any obligation to purchase any ROFO Shares from
the Investor, unless the Preferred New Investor(s) and the Investor mutually
agree to such a transaction in writing.  If, following the expiration of the
ROFO Negotiation Period, either the Company has not nominated any Preferred New
Investors or the Preferred New Investor(s) and the Investor have not agreed in
writing for the Investor to Transfer all or a portion of the ROFO Shares to the
Preferred New Investor(s), then the Investor shall have the right, during a
period of six (6) months following the end of the ROFO Negotiation Period (the
“ROFO Open Period”), subject to the terms and conditions of this Agreement
(including Section 4.4), to Transfer all of the ROFO Shares in a Permitted
Public Transfer; provided, however, that (x) if the ROFO Shares are comprised of
the Registrable Shares, and (y) if the Investor demands, pursuant to the
Registration Rights, a registration of such ROFO Shares or the filing of a
Prospectus Supplement (as defined in Exhibit C) with respect to such ROFO Shares
during the ROFO Open Period, then the ROFO Open Period shall end six (6) months
following the effectiveness of the applicable Registration Statement or
Prospectus Supplement filed by the Company pursuant to or as contemplated by
Exhibit C.  If the Investor desires to Transfer any ROFO Shares following the
end of the ROFO Open Period in a Permitted Public Transfer, then the Investor
shall be required to comply with the procedures set forth under this Section 4.6
again by delivering a new ROFO Notice to the Company and provide the Company
with the right to nominate one or more Preferred New Investors and such
Preferred New Investor(s) with another ROFO Negotiation Period pursuant to this
Section 4.6.

 

Section 4.7                                    Mandatory Transfers.

 

(a)                                 If the Company engages in any share
repurchase program or self-tender (a “Company Repurchase Event”) that would
cause the Investor to Beneficially Own shares of the Company Common Stock in
excess of the Ownership Limit, then the Investor shall (x) be given the
opportunity to participate in such Company Repurchase Event on the same terms
and conditions as other stockholders of the Company and (y) Transfer such number
of Shares to the Company as may be permitted pursuant to the terms of such
Company Repurchase Event as shall be necessary to reduce the Investor’s
Beneficial Ownership of Shares to the Ownership Limit; provided, that to the
extent such Transfer to the Company does not permit the Investor to reduce the
Investor’s Beneficial Ownership of Shares to the Ownership Limit, the Investor
shall, as

 

20

--------------------------------------------------------------------------------


 

promptly as practicable, Transfer such additional number of Shares pursuant to a
Permitted Non-Public Transfer or a Permitted Public Transfer as shall be
necessary to reduce the Investor’s Beneficial Ownership of Shares to the
Ownership Limit, in each case without being subject to Section 4.4, Section 4.5
and Section 4.6.  Notwithstanding the foregoing, if such Company Repurchase
Event would not cause the Investor to Beneficially Own more than 22% of the
issued and outstanding shares of the Company Common Stock, then, during a period
of sixty (60) calendar days following the date on which the Investor’s
Beneficial Ownership of shares of the Company Common Stock first exceeds the
Ownership Limit due to such Company Repurchase Event, the Investor may, in lieu
of Transferring the applicable Shares to the Company pursuant to the terms of
such Company Repurchase Event, Transfer such number of Shares pursuant to a
Permitted Non-Public Transfer or a Permitted Public Transfer as shall be
necessary to reduce the Investor’s Beneficial Ownership of Shares to the
Ownership Limit, in each case without being subject to Section 4.4, Section 4.5
and Section 4.6.  The Company shall promptly (but in no event less than ten
(10) Business Days prior to the occurrence of the applicable event) notify the
Investor thereof that a Company Repurchase Event is expected to cause the
Beneficial Ownership of the Investor to increase above the Ownership Limit and
inform the Investor of the terms of such Company Repurchase Event.

 

(b)                                 If at any time, other than as a result of a
Company Repurchase Event, the Investor Beneficially Owns more than the Ownership
Limit of the issued and outstanding shares of the Company Common Stock, the
Investor shall, as promptly as practicable and subject to Section 4.5 and
Section 4.6, transfer such number of Shares pursuant to a Permitted Non-Public
Transfer or a Permitted Public Transfer as shall be necessary to reduce the
Investor’s Beneficial Ownership of Shares to the Ownership Limit; provided, that
any such Transfer shall not be deemed to be a waiver by the Company of, or
otherwise relieve the Investor of liability for, or the consequences of, any
breach of this Agreement that may be found to have existed on account of the
Investor’s Beneficial Ownership of Shares in excess of the Ownership Limit.

 

Section 4.8                                    Related Parties.  For each of the
Investor’s Affiliates that Beneficially Owns Company Securities (including
shares of the Company Common Stock) or Company CDIs that the Investor is also
deemed to Beneficially Own for purposes of this Agreement and for each of the
Investor’s Affiliates with whom the Investor would be deemed to be acting in
concert (as defined in the U.K. Takeover Code) with respect to the Company, the
Investor shall cause such Affiliate to comply fully with Section 2.1,
Section 2.5, Section 3.1, Section 3.2 and Article IV as if such Affiliate were
the Investor; provided, that such provisions shall not be applicable to
securities held by the Investor or its Affiliates on behalf of third party
clients for which the Investor or its Affiliates do not have Beneficial
Ownership.

 

ARTICLE V

 

GOVERNANCE AND INVESTOR RIGHTS

 

Section 5.1                                    Voting.  Subject to the terms and
conditions hereof, the Investor and each Affiliated Transferee shall be entitled
to vote its Shares in its sole discretion; provided, that without limiting the
foregoing rights the Investor shall, and shall cause each Affiliated Transferee
to, consider in good faith the views and recommendations of the Company Board on
matters to be voted on by the Company shareholders.

 

21

--------------------------------------------------------------------------------


 

Section 5.2                                    Board of Directors.

 

(a)                                 Upon request of the Investor, in accordance
with the terms of this Agreement, the Company Board has determined to invite the
Investor to, and the Investor shall have the right (until such right is
terminated in accordance with the terms of this Agreement) to, designate a
representative of the Investor for appointment to the Company Board (the
“Investor Representative”), subject to the following procedures and conditions: 
Until the termination of the Designation Right pursuant to Section 5.2(c), the
Investor shall have the right to designate an Investor Representative, which
right shall include the right to request that the Investor Representative resign
from the position and to designate a replacement Investor Representative upon
any resignation, retirement or other removal of any Investor Representative
(such right, the “Designation Right”).  Upon the resignation, retirement or
other removal of any Investor Representative, the Company Board shall promptly
appoint the replacement Investor Representative to the Company Board.  Each
Investor Representative must satisfy any regulatory requirements applicable to
directors or director nominees to the Company Board and shall be subject to all
policies applicable to directors of the Company, including the Company’s
[Corporate Governance Guidelines](1).  In connection with each proposed Investor
Representative to the Company Board, the Investor shall provide such information
with respect to such designee as may be required by applicable Law or regulation
or otherwise reasonably requested by the Company.  Each Investor Representative
and each replacement Investor Representative must be reasonably acceptable to
the Company and the Company Board as the obligation of the Company Board to
appoint or nominate any such individual shall, with respect to each such
individual, be subject to compliance by each director with such director’s
duties.  Prior to termination of the Designation Right pursuant to
Section 5.2(c) and subject to the requirements of this Section 5.2(a), if an
Investor Representative is appointed to the Company Board pursuant to this
Section 5.2(a), the Company shall include such Investor Representative (or
designated replacement Investor Representative in accordance with this
Section 5.2) as a nominee to the Company Board on the slate of nominees
recommended by the Company Board at the next annual or other meeting where
directors are to be elected by shareholders of the Company.  Prior to
termination of the Designation Right pursuant to Section 5.2(c), the Company
shall use the same efforts to have the Investor Representative elected as a
director of the Company by the stockholders of the Company and shall solicit
proxies for the Investor Representative to the same extent as it does for any
other nominees recommended by the Company Board.  Prior to appointment or
election to the Company Board, each Investor Representative shall provide a
written letter of resignation, effective upon and conditioned on the occurrence
of a termination of the Designation Right pursuant to Section 5.2(c).

 

(b)                                 The Investor Representative shall have the
same rights and responsibilities as other members of the Company Board,
including the same access as other members of the Company Board to management
with respect to matters relating to the operation, financial and all other
policies of the Company (and the ability to participate in the processes by
which those policies are made) and the same rights as other members of the
Company Board to attend committee meetings of the Company Board.  The Investor
Representative shall be provided with

 

--------------------------------------------------------------------------------

(1)         To conform as necessary.

 

22

--------------------------------------------------------------------------------


 

copies of all notices, minutes, consents and other materials provided to all
other members of the Company Board concurrently to when such materials are
provided to such other members.

 

(c)                                  The Company may terminate the Designation
Right by written notice to the Investor within thirty (30) Business Days
(subject to the proviso in sub-clause (vi)) after:  (i) the Investor and the
Company agree in writing to terminate the Designation Right, (ii) the
Designation Right or the exercise thereof by the Investor or participation by
the Investor Representative on the Company Board is prohibited by applicable Law
or pursuant to an Order by a Governmental Authority with competent jurisdiction
over the Company or Investor, (iii) the Investor commits a material breach of
this Agreement, which material breach is not cured within thirty (30) calendar
days after the Investor’s receipt of a written notice in respect thereof from
the Company, (iv) the Investor fails to maintain the level of Invested Assets,
or fails to maintain the level of Seed Capital Investments, in each case as
contemplated by, and in accordance with Section 6.1(a) and Section 6.1(c), which
failure is, in each case, not cured within twenty (20) calendar days following
written notice by the Company, it being understood that in no event shall the
aggregate cure period granted with respect to all failures to maintain such
funding levels and schedules pursuant to this clause (iv) exceed forty (40)
calendar days in any calendar quarter (for the avoidance of doubt, the temporary
redemption or repatriation of funds by the Investor in accordance with
Section 6.1(f) shall not be deemed to be a material failure to maintain the
required investment levels unless such funds are not reinvested in accordance
with Section 6.1(f)), (v) the Investor has delivered a written notice pursuant
to Section 6.1(h) of its intention not to comply with the Invested Asset and/or
Seed Capital Investment funding and maintenance requirements of
Section 6.1(a) and Section 6.1(c), or (vi) if at any time the Investor
Beneficially Owns less than the Applicable Percentage of the issued and
outstanding Company Common Stock (provided, that in the case of a termination of
the Designation Right pursuant this sub-clause (vi), if at such time the
Investor has the right to terminate this Agreement pursuant to Section 8.1(k),
then the Company may not exercise its right to terminate the Designation Right
until ninety (90) calendar days following the event described in this sub-clause
(vi), at which time, if the event shall be continuing, then the Company shall be
permitted to deliver notice of termination hereunder).  Failure to give the
notice referred to in the preceding sentence shall constitute a waiver of the
Company’s right to terminate the Designation Right in connection with the
applicable event.  Prior to any termination of the Designation Right pursuant to
sub-clauses (ii) — (vi), a Senior Executive of the Company shall discuss such
termination of the Designation Right with a Senior Executive of the Investor and
consider in good faith whether there are available alternatives or remedies to
avoid terminating the Designation Right.

 

(d)                                 The Designation Right shall automatically
terminate ten (10) Business Days following written notice from the Company to
the Investor that a Change of Control has occurred; provided, however, that if
the Designation Right would not otherwise terminate pursuant to this
Section 5.2(d) in connection with such Change of Control, then the Investor may,
within ten (10) Business Days following its receipt of such notice of a Change
of Control, elect in writing to continue the Designation Right, and the
Designation Right shall not be terminated following such Change of Control.  If
the Investor elects, pursuant to this Section 5.2(d), to continue the
Designation Right following a Change of Control, then no Standstill Fall-Away
Date shall be deemed to have occurred as a result of such Change of Control, and
the Standstill Restrictions shall continue to apply until a subsequent
Standstill Fall-Away Date.  The Company

 

23

--------------------------------------------------------------------------------


 

shall give written notice to the Investor that a Change of Control has occurred
within five (5) Business Days following such occurrence.

 

(e)                                  On and from the date of this Agreement
until the earlier of Closing or the termination of the Merger Agreement in
accordance with its terms, the Investor shall have no Designation Rights in
relation to Henderson. On and from Closing, the Investor shall have no
Designation Rights in relation to JCG and, as provided in this Section 5.2, the
Investor shall have Designation Rights in relation to Henderson.  Effective as
of the Closing, the Investor Representative shall be appointed to the Company
Board.

 

Section 5.3                                    Information Rights.  The Investor
and the Company shall share certain information and coordinate on certain
financial reporting and other related matters pursuant to the terms set forth on
Schedule 5.3 of the Disclosure Letter (the “Information Rights”).

 

Section 5.4                                    Confidentiality.  No non-public
information received by or provided to any Party (the “Receiving Party”)
pursuant to this Agreement (including without limitation pursuant to Schedule
5.3 and Schedule 6.1(i) of the Disclosure Letter), including any non-public
information concerning JCG, Henderson or the Investor or their respective
businesses, operations, plans and prospects, may be directly or indirectly
(x) disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to, by the Receiving Party or (y) used by the Receiving Party for
purposes not contemplated by this Agreement, in each case, without the
disclosing Party’s prior written consent.  Notwithstanding anything in this
Section 5.4 to the contrary:  (i) to the extent required by applicable Law, a
Receiving Party may disclose such non-public information without the disclosing
Party’s prior written consent; provided that, to the extent permitted by
applicable Law, such Receiving Party shall (A) give such other Party prompt
prior written notice of such requirement and (B) reasonably cooperate with such
other Party to seek a protective order or other appropriate remedies to obtain
assurance that confidential treatment will be accorded such non-public
information; and (ii) a Receiving Party may disclose such nonpublic information
to its directors, officers, employees, accountants, counsel and other
representatives (collectively, “Representatives”) to the extent any such Person
needs to know such information in connection with the Receiving Party’s rights
and obligations under this Agreement; provided that (A) such Receiving Party
shall inform any such Representatives of the confidentiality obligations
contained in this Section 5.4, and (B) such Receiving Party shall be responsible
for any breach of any such obligations by any such Representative. 
Notwithstanding the foregoing, if any non-public information is disclosed by the
Company to the Investor pursuant to Item (4) of Schedule 5.3 of the Disclosure
Letter, such information shall not be disclosed to any Governmental Authority
(other than on a confidential basis), any other third party or publicly by the
Investor prior to the Company’s public disclosure of such information (provided,
that the Investor shall consult in good faith with the Company regarding the
appropriate form and timing of the Investor’s disclosure of such information). 
Except as required by applicable Law, the term “non-public information” as used
in this Section 5.4 shall not include information that:  (1) at the time of
disclosure is, or thereafter becomes, generally available and known to the
public other than as a result of, directly or indirectly, any violation of this
Section 5.4 by the Receiving Party or any of its Representatives; (2) at the
time of disclosure is, or thereafter becomes, available to the Receiving Party
on a non-confidential basis from a third-party source, provided that such third
party is not and was not prohibited from

 

24

--------------------------------------------------------------------------------


 

disclosing such non-public information to the Receiving Party by a legal,
fiduciary or contractual obligation to the disclosing Party; (3) was known by or
in the possession of the Receiving Party or its Representatives, as established
by documentary evidence, prior to being disclosed by or on behalf of the
disclosing Party; or (4) was or is independently developed by the Receiving
Party, as established by documentary evidence, without reference to or use of,
in whole or in part, any of the disclosing Party’s non-public information.  The
obligations of any Receiving Party under this Section 5.4 shall survive any
termination of this Agreement until the third anniversary of the date of
termination.

 

Section 5.5                                    Registration Rights.  Exhibit C
hereto sets forth the agreement of the Investor and the Company regarding the
registration rights of the Investor (the “Registration Rights”), and is
incorporated herein by reference as if set forth herein.

 

ARTICLE VI

 

ASSET MANAGEMENT AND STRATEGIC COOPERATION

 

Section 6.1                                    Management of the Investor’s
Assets.

 

(a)                                 The Investor will continue to maintain
investments in investment products of the Company and its Affiliates of not less
than $2,000,000,000 (with such amount determined without giving effect to
changes in market value or investment performance).  In addition, no later than
the date that is 12 calendar months following the Closing, the Investor shall
cause additional cash in the amount of up to $500,000,000 (the “Initial
Investment”) to be invested in investment products of the Company or its
Affiliates, which will be determined based on good faith discussions between the
Company and the Investor following the date hereof.  Subject to
Section 6.1(f) and Section 6.1(h), the aggregate amount allocated and maintained
in investment products of the Company and its Affiliates during the term of this
Agreement will not be less than $2,000,000,000 plus the Initial Investment (the
“Invested Assets”) (with such amount determined without giving effect to changes
in market value or investment performance).  Without limiting the obligation of
the Investor to maintain the investment levels required by this Section 6.1(a),
the Parties acknowledge that each individual investment shall be subject to
approval by the Investor, acting reasonably and in good faith.

 

(b)                                 Investor shall at any time prior to
termination of this Agreement and following consultation with the Company have
the right to require the Company to change the allocation of the Invested Assets
(after investment) between Company investment products upon thirty (30) days’
advance written notice to the Company.

 

(c)                                  The Investor shall maintain a portion of
the Invested Assets of not less than $120,000,000 (with such amount determined
without giving effect to changes in market value or investment performance) as
seed capital funding into newly developed products, products under development
or existing products of the Company or its Affiliates that require additional
assets to permit effective distribution to partners and clients, as designated
from time to time by the Company (“Seed Capital Investments”).  The Investor
shall use commercially reasonable efforts to allocate and maintain such seed
capital funding of at least $30,000,000 (with such amount determined without
giving effect to changes in market value or investment

 

25

--------------------------------------------------------------------------------


 

performance) in up to four (4) Seed Capital Investments designated by the
Company from time to time, at least until the earlier of the establishment of a
three-year investment performance record for the applicable investment product
or the achievement of a minimum dollar amount invested in such investment
product as determined in good faith by the Company, after which time, subject to
Section 6.1(d), such seed capital funding may be moved to a new Seed Capital
Investment designated by the Company.

 

(d)                                 Each individual Seed Capital Investment
shall be subject to approval by the Investor, acting reasonably and in good
faith with a view to achieving the full allocation of the $120,000,000 in Seed
Capital Investments.  With the prior written consent of the Investor, the
Company may from time to time reallocate the initial Seed Capital Investments
set forth in Section 6.1(c) to other Seed Capital Investment initiatives of the
Company.  From time to time, the Company may also propose additional Seed
Capital Investments in excess of the $120,000,000 minimum investment.  The
Investor shall consider reasonably and in good faith any such requests for
reallocation or additional investments.

 

(e)                                  In addition to and without limiting the
regular course investment reporting procedures such as monthly performance
measurements and quarterly reviews for the applicable Company investment
products, which will start from the inception of the investment, Investor shall
commence monthly evaluation of the performance of Invested Assets (including
Seed Capital Investments) commencing on the first anniversary of the initial
funding of the applicable Invested Assets (including Seed Capital Investments)
in an applicable Company investment product.  The Investor’s evaluation of such
Invested Assets (including Seed Capital Investments) shall be effected in
accordance with the applicable procedures of Schedule 6.1(i) of the Disclosure
Letter.  In addition, the Company shall provide the Investor with quarterly
updates regarding the Seed Capital Investments.  Such updates shall be in such
format and contain such information as the Company and the Investor shall
mutually determine, it being understood that such updates shall address, without
limitation, investment performance, investor inflows and outflows with respect
to the applicable investment product and comments on upcoming funds and
repatriations, if applicable.

 

(f)                                   In the event that Invested Assets
(including Seed Capital Investments) are deemed to be experiencing
“Significantly Poor Performance” based on the evaluation of such Invested Assets
effected in accordance with the applicable procedures of Schedule 6.1(i) of the
Disclosure Letter, the Investor shall first reallocate such funds to other
investment products of the Company or its Affiliates selected from investment
products identified by the Company in writing from time to time that meet the
Investor’s bona fide investment criteria and standards (“Eligible Investments”),
if any such products are available at such time; however, if there are no
Eligible Investments available at such time, then the Investor shall have the
right to redeem or repatriate such funds (such date of redemption or
repatriation, the “Temporary Redemption Date”).  For so long as any such funds
remain redeemed or repatriated, the Investor shall use commercially reasonable
efforts to review the investment products of the Company or its Affiliates to
identify Eligible Investments to reinvest its funds.  If such funds are not
fully reallocated or funded into other investment products of the Company or its
Affiliates (whether or not any such products constitute an Eligible Investment)
within ninety (90) days following the Temporary Redemption Date, the Company
shall be entitled to terminate the Designation Right pursuant to Section 5.2(c).

 

26

--------------------------------------------------------------------------------


 

(g)                                  The Investor shall compensate the Company
or its applicable Affiliate for the management of the Invested Assets:

 

(i)                                     in the case of Invested Assets other
than Seed Capital Investments, at fees not higher than those the Company or its
Affiliates generally charge clients (with a similar investment amount to that of
the Investor) for sub-advised accounts in the applicable investment product or
in other investment products with a similar strategy;

 

(ii)                                  in the case of the initial $120,000,000 of
Seed Capital Investments (the “Initial Seed Capital Investments”), at fees as
separately agreed by the Company and the Investor prior to the date hereof (the
“Initial Seed Capital Investment Fees”); and

 

(iii)                               in the case of Seed Capital Investments
other than the Initial Seed Capital Investments, at fees determined by the
Company and the Investor using a methodology consistent with that used in
determining the Initial Seed Capital Investment Fees.

 

If the Company introduces new products with materially higher fee levels than
those for comparable products in the industry, the Investor shall not be
required to allocate Invested Assets into such products (and such products shall
not be included in any list of Eligible Investments).  Without limiting the
obligation of the Investor to maintain the investment levels required by
Section 6.1(a), the Parties acknowledge that the management by the Company or
its applicable Affiliate of Invested Assets in any product shall be governed by
the terms and conditions of an investment management agreement for each
investment that shall be agreed to and entered into by the Parties prior to each
investment.

 

(h)                                 Notwithstanding the provisions of this
Section 6.1, the Investor shall be permitted to elect not to comply with the
Invested Asset and/or Seed Capital Investment funding and maintenance
requirements of Section 6.1(a) and Section 6.1(c) by delivering written notice
of such election to the Company, in each case:

 

(i)                                     to the extent that the Investor and the
Company otherwise mutually agree in writing;

 

(ii)                                  to the extent necessary to comply with
applicable Law, Administrative Guidance or a Governmental Order; provided, that
the Investor shall notify the Company in writing about any such requirement
promptly after the Investor becomes aware of such requirement, and, if
practicable based on the timing of the actions required for compliance, prior to
any reduction in Invested Assets and/or Seed Capital Investments pursuant to
this Section 6.1(h)(ii), a Senior Executive of the Investor shall discuss with a
Senior Executive of the Company and consider in good faith alternatives for
complying with such Law, Administrative Guidance or Governmental Order without a
reduction in Invested Assets and/or Seed Capital Investments;

 

(iii)                               from and after the consummation of a Change
of Control;

 

(iv)                              if an Event of Financial Distress with respect
to the Investor or the Company shall occur; provided, that the Investor shall
notify the Company in writing about any such event after the Investor becomes
aware of such event, and, prior to any reduction in

 

27

--------------------------------------------------------------------------------


 

Invested Assets and/or Seed Capital Investments pursuant to this
Section 6.1(h)(iv), a Senior Executive of the Investor shall discuss with a
Senior Executive of the Company and consider in good faith alternatives to
reducing the Invested Assets and/or Seed Capital Investments;

 

(v)                                 from and after an Insolvency Event with
respect to the Investor or the Company; or

 

(vi)                              if this Agreement is terminated pursuant to
Section 8.1.

 

(i)                                     For the avoidance of doubt, the Investor
shall be permitted, in its sole discretion, to fulfill its obligations and
exercise its rights pursuant to this Section 6.1 by causing its wholly-owned
subsidiary The Dai-ichi Life Insurance Company, Limited or an Affiliate of the
Investor to fulfill such obligations and exercise such rights.

 

Section 6.2                                    Coordination Committee.  As
promptly as reasonably practicable following the assignment or secondment of the
management level representative from the Investor referenced in Section 6.5, the
Company and the Investor shall form a committee (the “Coordination Committee”)
consisting of representatives from each of the Company and the Investor.  The
representatives of the Company and the representatives of the Investor,
respectively, shall have equal say in any Coordination Committee matters and a
representative of the Company and a representative of the Investor shall serve
as co-chairs of the Coordination Committee.  Either Party may propose the agenda
for Coordination Committee meetings, which will be finalized by the co-chairs of
the Coordination Committee and circulated to the Coordination Committee in
advance of each meeting.  The Coordination Committee shall report to and be
subject to the oversight of the Company’s Executive Committee (the “Executive
Committee”), shall meet (in person or by telephone, videoconference or other
electronic means) not less frequently than once each calendar quarter and shall
serve as the official forum of the Company and the Investor for discussing
matters relating to the distribution, marketing and cross-selling of the
Company’s products in Japan through Asset Management One distribution channels,
the opportunities and platforms for Asset Management One to offer its products
that do not compete with the Company’s products, and other matters generally
related to the strategic alliance.

 

Section 6.3                                    [Intentionally Omitted].

 

Section 6.4                                    Strategic Cooperation.

 

(a)                                 The Company and the Investor shall cooperate
in good faith and use commercially reasonable efforts to achieve sales of the
Company investment products through Asset Management One distribution channels. 
The Parties acknowledge that the foregoing does not constitute an underwriting
commitment by the Investor or Asset Management One.  The sale of the Company’s
investment products through Asset Management One distribution channels shall be
effected pursuant to a schedule that is mutually acceptable to the Company and
the Investor.

 

(b)                                 The Company and the Investor shall cooperate
in good faith and use commercially reasonable efforts to achieve sales of Asset
Management One investment products through the Company distribution channels. 
The Parties acknowledge that the foregoing does

 

28

--------------------------------------------------------------------------------


 

not constitute an underwriting commitment by the Company.  The sale of Asset
Management One’s investment products through the Company distribution channels
shall be effected pursuant to a schedule that is mutually acceptable to the
Company and the Investor.

 

(c)                                  The Investor and the Company shall discuss
reasonably in good faith the exchange of expertise and human resources between
the Investor, Asset Management One and the Company and provide the Investor with
opportunities to increasing its knowledge and expertise in the asset management
business.

 

Section 6.5                                    Exchange of Expertise and Human
Resources.  In furtherance of the alliance contemplated by this Agreement, the
Company and the Investor intend, from time to time, to engage in the exchange of
expertise and human resources among the Company, the Investor and Asset
Management One so that they may share and develop knowledge and best practices
with respect to their respective businesses.  Without limiting the generality of
the foregoing, prior to termination of the Designation Right pursuant to
Section 5.2(c), the Investor and Asset Management One shall collectively be
entitled to:

 

(a)                                 assign or second to the Company one
management level representative from the Investor, which representative shall be
reasonably acceptable to the Company, to work at the Company’s headquarters on a
full-time basis in a management level position to be determined by mutual
agreement by the Company and the Investor, it being understood that the
representative will work full time in the Company’s financial department, will
be invited to attend executive committee meetings of the Company (unless the
Company’s Chief Executive Officer determines in good faith that the presence of
non-Company personnel at an executive committee meeting would be inappropriate
under the circumstances due to a potential conflict of interest between the
Investor and the Company) and offered in good faith opportunities to learn the
Company’s business by attending other management level meetings or programs, in
each case as an observer, and will receive monthly management financial packages
(of the type prepared by the Company in the ordinary course of its business) and
have the opportunity, upon reasonable advance notice, to meet with the Company’s
Chief Financial Officer to discuss the Company’s financial results and
information; and

 

(b)                                 assign or second to the Company two junior
level representatives from the Investor, which representatives shall be
reasonably acceptable to the Company, to work as analysts (or an equivalent
junior-level position) in the Company’s investment groups to gain experience in
the Company’s research methodologies.

 

For the avoidance of doubt, any individuals assigned or seconded to the Company
pursuant to this Section 6.5 shall be subject to employee, compliance,
confidentiality and other policies that are applicable for the Company’s
similarly situated employees.  In addition, the Investor shall provide any
information in respect of such individuals that the Company may reasonably
request.  The Company shall treat such individuals as it would treat other
employees of the Company in similarly situated positions on a non-discriminatory
basis, including with respect to the decision to terminate the assignment or
secondment of such individuals, and have the right to terminate the assignment
or secondment of such individuals to the Company following consultation in good
faith between the Company and the Investor regarding the reason for the
termination; provided that, following any such termination (as prior to
termination of the Designation Right

 

29

--------------------------------------------------------------------------------


 

pursuant to Section 5.2(c)), the Investor shall have a right to promptly appoint
a replacement representative or representatives, as applicable, in accordance
with the terms of this Agreement.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Section 7.1                                    Representations and Warranties of
JCG.  Except as set forth in the JCG SEC Documents (excluding any risk factor
disclosures and any forward-looking statements or other statements therein that
are cautionary or forward-looking in nature), JCG represents and warrants to the
Investor as of the date of this Agreement as follows:

 

(a)                                 JCG (i) is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its organization,
(ii) has all requisite corporate or trust power and authority and the legal
right to make, deliver and perform this Agreement, and (iii) has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement (and the performance of the transactions contemplated by this
Agreement).

 

(b)                                 This Agreement has been duly executed and
delivered by or on behalf of JCG.  This Agreement constitutes a legal, valid and
binding obligation of JCG enforceable against JCG in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Law relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

 

(c)                                  Other than the making of the applicable
filing with the Financial Services Agency of Japan and the matters listed on
Schedule 7.1(c) of the Disclosure Letter, no consent or authorization of, filing
with, notice to, or other act by or in respect of any Governmental Authority is
required by or on behalf of JCG or any of its Affiliates in connection with the
execution, delivery and performance of this Agreement (and the performance of
the transactions contemplated by this Agreement (excluding, for the avoidance of
doubt, the transactions contemplated by the Merger Agreement)) as a result of
JCG’s or any of its Affiliates’ business or operations in the geographical area
over which such Governmental Authority exercises jurisdiction.

 

(d)                                 Assuming that all consents, approvals,
authorizations and other actions described in Section 7.1(c) have been obtained,
the execution, delivery and performance by JCG of this Agreement, and the
consummation of the transactions contemplated by this Agreement, do not and will
not (i) violate, conflict with or result in the breach of the certificate of
incorporation or bylaws of JCG, (ii) in any material respect conflict with or
violate any Law or Order applicable to JCG or its business, (iii) conflict with,
result in any violation or breach of, constitute a default (or event which with
the giving of notice or lapse of time, or both, would become a default) under,
require any consent, approval, authorization or other action by, or notification
to, any third party under, or give to others any rights of termination,
amendment, withdrawal, first refusal, first offer, acceleration, suspension,
revocation or cancellation of, any material note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which JCG is a party.

 

30

--------------------------------------------------------------------------------


 

(e)                                  No action, suit, proceeding or governmental
investigation is pending against JCG at law or in equity or before any
Governmental Authority that seeks to delay or prevent the execution, delivery or
performance of this Agreement (or the performance of any of the transactions
contemplated by this Agreement).

 

(f)                                   Since January 1, 2015, JCG has timely
filed or furnished all reports, schedules, forms, statements and other documents
required to be filed or furnished by it with the SEC (collectively, together
with any exhibits and schedules thereto and other information incorporated
therein (the “JCG SEC Documents”)), all of which have complied as of their
respective filing dates or, if amended or superseded by a subsequent filing, as
of the date of the last such amendment or superseding filing, as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Sarbanes-Oxley Act of 2002 and, in each case, the rules and
regulations of the SEC promulgated thereunder.  None of the JCG SEC Documents,
including any financial statements or schedules included or incorporated by
reference therein, at the time filed or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  There are no outstanding or unresolved comments in comment
letters received from the SEC staff with respect to the JCG SEC Documents.

 

(g)                                  The audited and unaudited consolidated
financial statements (including the related notes thereto) of JCG included (or
incorporated by reference) in the JCG SEC Documents have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) (except as may be indicated in the notes thereto) applied on a
consistent basis throughout the periods involved and fairly present in all
material respects the consolidated financial position of JCG and its
Subsidiaries as of their respective dates, and the consolidated income,
stockholders equity, results of operations and changes in consolidated financial
position or cash flows for the periods presented therein (subject, in the case
of the unaudited financial statements, to normal year-end audit adjustments). 
There are no liabilities or obligations of JCG or any of its Subsidiaries of any
kind whatsoever, whether accrued, contingent, absolute, determined, determinable
or otherwise, other than:  (i) liabilities or obligations disclosed and provided
for in the audited consolidated balance sheet of JCG and its Subsidiaries as of
December 31, 2015, and the footnotes thereto set forth in JCG’s annual report on
Form 10-K for the fiscal year ended December 31, 2015; (ii) liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since December 31, 2015; and (iii) liabilities or obligations that
would not have, individually or in the aggregate, a Material Adverse Effect with
respect to JCG.

 

(h)                                 Since June 30, 2016, no Material Adverse
Effect has occurred with respect to JCG.

 

Section 7.2                                    Representations and Warranties of
Henderson.  Except as set forth in the Henderson Documents (excluding any risk
factor disclosures and any forward-looking statements or other statements
therein that are cautionary or forward-looking in nature), Henderson represents
and warrants to the Investor as of the date of this Agreement as follows:

 

31

--------------------------------------------------------------------------------


 

(a)                                 Henderson (i) is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, (ii) has all requisite corporate or trust power and authority and
the legal right to make, deliver and perform this Agreement and the Option
Agreement (subject, in the case of the Option Agreement, to the passing of a
resolution of the shareholders of the Company approving the allotment and issue
of the Unapproved Conditional Options (as defined in the Option Agreement) (the
“Shareholder Resolution”)), and (iii) subject, in the case of the Option
Agreement, to the passing of the Shareholder Resolution, has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the Option Agreement (and the performance of the transactions contemplated
by this Agreement and the Option Agreement).

 

(b)                                 Each of this Agreement and the Option
Agreement has been duly executed and delivered by or on behalf of Henderson. 
Each of this Agreement and the Option Agreement constitutes a legal, valid and
binding obligation of Henderson enforceable against Henderson in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Law relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(c)                                  Other than the making of the applicable
filing with the Financial Services Agency of Japan and the matters listed on
Schedule 7.1(c) of the Disclosure Letter, no consent or authorization of, filing
with, notice to, or other act by or in respect of any Governmental Authority is
required by or on behalf of Henderson or any of its Affiliates in connection
with the execution, delivery and performance of this Agreement and the Option
Agreement (and the performance of the transactions contemplated by this
Agreement and by the Option Agreement (excluding, for the avoidance of doubt,
the transactions contemplated by the Merger Agreement)) as a result of
Henderson’ or any of its Affiliates’ business or operations in the geographical
area over which such Governmental Authority exercises jurisdiction.

 

(d)                                 Assuming that all consents, approvals,
authorizations and other actions described in Section 7.1(c) have been obtained
and, in the case of the Option Agreement, the passing of the Shareholder
Resolution, the execution, delivery and performance by Henderson of this
Agreement and the Option Agreement, and the consummation of the transactions
contemplated by this Agreement and the Option Agreement, do not and will not
(i) violate, conflict with or result in the breach of the certificate of
incorporation or bylaws of Henderson, (ii) in any material respect conflict with
or violate any Law or Order applicable to Henderson or its business,
(iii) conflict with, result in any violation or breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent, approval, authorization or other
action by, or notification to, any third party under, or give to others any
rights of termination, amendment, withdrawal, first refusal, first offer,
acceleration, suspension, revocation or cancellation of, any material note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which Henderson is a
party.

 

(e)                                  No action, suit, proceeding or governmental
investigation is pending against Henderson at law or in equity or before any
Governmental Authority that seeks to delay or prevent the execution, delivery or
performance of this Agreement or the Option Agreement

 

32

--------------------------------------------------------------------------------


 

(or the performance of any of the transactions contemplated by this Agreement
and by the Option Agreement).

 

(f)                                   The shares of Company Common Stock to be
issued pursuant to the Option Agreement have, subject to the passing of the
Shareholder Resolution, been duly authorized by all necessary corporate action
of Henderson.  When issued and sold against receipt of the consideration
therefor, such shares of Company Common Stock will be validly issued, fully paid
and nonassessable, will not subject the holders thereof to personal liability
and will not be issued in violation of preemptive rights.  As of the date
hereof, no fewer than 100,000 shares of Company Common Stock have been duly
reserved for issuance pursuant to the terms of the Option Agreement.

 

(g)                                  Since January 1, 2015, Henderson has timely
filed or furnished all reports, schedules, forms, statements and other documents
required to be filed or furnished by it with the Jersey Financial Services
Commission (the “FSC”), the UK Financial Conduct Authority (“FCA”)  or publicly
disclosed via a regulated information service (collectively, together with any
exhibits and schedules thereto and other information incorporated therein (the
“Henderson Documents”)), all of which have complied as of their respective
filing or publication dates or, if amended or superseded by a subsequent filing
or publication, as of the date of the last such amendment or superseding filing
or publication, as to form in all material respects with applicable law.  None
of the Henderson Documents, including any financial statements or schedules
included or incorporated by reference therein, at the time filed or, if amended
or superseded by a subsequent filing or publication, as of the date of the last
such amendment or superseding filing or publication, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  There are no
outstanding or unresolved comments in comment letters received from the FSC or
FCA staff with respect to Henderson Documents.

 

(h)                                 The audited and unaudited consolidated
financial statements (including the related notes thereto) of Henderson included
(or incorporated by reference) in Henderson Documents have been prepared in
accordance with the International Financial Reporting Standards (except as may
be indicated in the notes thereto) applied on a consistent basis throughout the
periods involved and fairly present in all material respects the consolidated
financial position of Henderson and its Subsidiaries as of their respective
dates, and the consolidated income, stockholders equity, results of operations
and changes in consolidated financial position or cash flows for the periods
presented therein (subject, in the case of the unaudited financial statements,
to normal year-end audit adjustments).  There are no liabilities or obligations
of Henderson or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than: 
(i) liabilities or obligations disclosed and provided for in the audited
consolidated balance sheet of Henderson and its Subsidiaries as of December 31,
2015, and the footnotes thereto set forth in the Henderson’s annual report for
the fiscal year ended December 31, 2015; (ii) liabilities or obligations
incurred in the ordinary course of business consistent with past practices since
December 31, 2015; and (iii) liabilities or obligations that would not have,
individually or in the aggregate, a Material Adverse Effect with respect to
Henderson.

 

33

--------------------------------------------------------------------------------


 

(i)                                     Since June 30, 2016, no Material Adverse
Effect has occurred with respect to Henderson.

 

Section 7.3                                    Representations and Warranties of
the Investor.  The Investor represents and warrants to JCG and Henderson as of
the date of this Agreement as follows:

 

(a)                                 The Investor (i) is duly organized and
validly existing under the Laws of the jurisdiction of its organization,
(ii) has all requisite corporate or trust power and authority and the legal
right to make, deliver and perform this Agreement and the Option Agreement, and
(iii) has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the Option Agreement (and the performance of
the transactions contemplated by this Agreement and the Option Agreement).

 

(b)                                 Each of this Agreement and the Option
Agreement has been duly executed and delivered by or on behalf of the Investor. 
Each of this Agreement and the Option Agreement constitutes a legal, valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Law relating
to or affecting creditors’ rights generally and general equitable principles
(whether considered in a proceeding in equity or at law).

 

(c)                                  Other than the submission of a notification
filing to the Financial Services Agency of Japan prior to Henderson becoming an
affiliate of the Investor in accordance with applicable Law in Japan and the
matters listed on Schedule 7.1(c) of the Disclosure Letter, no consent or
authorization of, filing with, notice to, or other act by or in respect of any
Governmental Authority is required by or on behalf of the Investor or any of its
Affiliates in connection with the execution, delivery and performance of this
Agreement or the Option Agreement (and the performance of the transactions
contemplated by this Agreement and by the Option Agreement (excluding, for the
avoidance of doubt, the transactions contemplated by the Merger Agreement)) as a
result of the Investor’s or any of its Affiliates’ business or operations in the
geographical area over which such Governmental Authority exercises jurisdiction.

 

(d)                                 Assuming that all consents, approvals,
authorizations and other actions described in Section 7.1(c) have been obtained,
the execution, delivery and performance by the Investor of this Agreement and
the Option Agreement, and the consummation of the transactions contemplated by
this Agreement and the Option Agreement, do not and will not (i) violate,
conflict with or result in the breach of the certificate of incorporation or
bylaws or similar organizational or constitutional documents of the Investor,
(ii) in any material respect conflict with or violate any Law, Administrative
Guidance or Governmental Order applicable to the Investor or its business,
(iii) conflict with, result in any violation or breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent, approval, authorization or other
action by, or notification to, any third party under, or give to others any
rights of termination, amendment, withdrawal, first refusal, first offer,
acceleration, suspension, revocation or cancellation of, any material note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Investor is a
party.

 

34

--------------------------------------------------------------------------------


 

(e)                                  No action, suit, proceeding or governmental
investigation is pending against the Investor at law or in equity or before any
Governmental Authority that seeks to delay or prevent the execution, delivery or
performance of this Agreement or the Option Agreement (or the performance of any
of the transactions contemplated by this Agreement and by the Option Agreement).

 

(f)                                   The Investor has the financial capability
to complete the transactions contemplated by this Agreement and by the Option
Agreement.

 

(g)                                  The Investor (either alone or together with
its advisors) has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the transactions
contemplated by this Agreement and the Option Agreement.  The Investor has
received all information that it believes is necessary or appropriate in
connection with the Acquisition and the other transactions contemplated by this
Agreement and the Option Agreement.  The Investor is an informed and
sophisticated party and has engaged, to the extent the Investor deems
appropriate, expert advisors experienced in the evaluation of transactions of
the type contemplated hereby.  The Investor acknowledges that it has not relied
upon any express or implied representations or warranties of any nature made by
or on behalf of JCG or Henderson, whether or not any such representations,
warranties or statements were made in writing or orally, except as expressly set
forth for the benefit of the Investor in this Agreement.

 

(h)                                 The Investor understands that (i) the shares
of Company Common Stock to be subscribed for or purchased pursuant to the Option
Agreement and Section 2.7 have not been registered under the Securities Act or
any state securities laws, by reason of their issuance by the Company in a
transaction exempt from the registration requirements thereof and (ii) any
shares of Company Common Stock to be subscribed for or purchased pursuant to the
Option Agreement or Section 2.7 may not be sold unless such disposition is
registered under the Securities Act and applicable state securities laws or is
exempt from registration thereunder; the Investor acknowledges that, except as
provided in Exhibit C, the Company does not have any obligation to register any
Shares.  The Investor is not acquiring any Shares pursuant to the terms of this
Agreement or the Option Agreement with a view to the distribution thereof in
violation of the Securities Act.

 

(i)                                     The Investor understands that its
investment in any Shares involves a significant degree of risk including a risk
of total loss of its investment, and it is fully aware of and understands all
the risk factors related to its subscription for or purchase of the Shares.

 

(j)                                    The Investor is an accredited investor
(as defined in Rule 501(a) of Regulation D under the Securities Act).

 

(k)                                 The Investor is not acting in concert, and
does not have any agreement or understanding, with any Person that is not an
Affiliate of the Investor, and is not otherwise a member of a group (as such
term is used in Section 13(d)(3) of the Exchange Act), with respect to the
Company or its securities, other than as may be deemed to arise by the
consummation of the transactions completed by this Agreement and the Option
Agreement as a result of any transaction by the Investor not prohibited by this
Agreement or the Option Agreement.

 

35

--------------------------------------------------------------------------------


 

(l)                                     The information to be provided under the
Information Rights is sufficient as of the date hereof for the Investor to
comply with its obligations under applicable Law as currently in effect.

 

(m)                             The execution, delivery and performance by JCG,
Henderson and the Investor (as applicable) of this Agreement and the Option
Agreement, and the consummation of the transactions contemplated by this
Agreement and the Option Agreement, do not and will not subject JCG, Henderson
or any of their respective Affiliates to direct regulation by any Japanese
Governmental Authority.

 

(n)                                 Effective as of October 1, 2016, as part of
an internal restructuring, the Investor’s legal name was changed to Dai-ichi
Life Holdings, Inc. from its previous name of The Dai-ichi Life Insurance
Company, Limited.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1                                    Termination.  This Agreement may
be terminated at any time by mutual consent of the Investor and the Company or
following written notice from the Party seeking termination to the other Party
(provided, that prior to providing such notice (other than in connection with a
termination pursuant to Section  8.1(a), 8.1(h) or 8.1(i)), a Senior Executive
of the Party seeking termination shall discuss such termination with a Senior
Executive of the other Party and consider in good faith alternatives to
terminating this Agreement if the other Party made such a request) as follows:

 

(a)                                 by either the Investor or the Company if an
Insolvency Event shall occur with respect to the other Party;

 

(b)                                 by either the Investor or the Company if
necessary to comply with applicable Law, Administrative Guidance or an Order;

 

(c)                                  [Intentionally omitted];

 

(d)                                 by either the Investor or the Company if,
during any consecutive five (5) Business Day period following the date hereof,
the Investor Beneficially Owns less than the Applicable Percentage of the issued
and outstanding shares of Company Common Stock; provided that this termination
right may not be exercised by the Investor if the Investor’s breach of this
Agreement has been the proximate cause of such failure of the Investor to
Beneficially Own at least the Applicable Percentage of the issued and
outstanding shares of Company Common Stock;

 

(e)                                  by the Company if there is a change in the
Applicable Accounting Standards that would significantly increase the burden to
the Company in complying with its obligations under the Information Rights;

 

(f)                                   by the Investor if (i) either the Company
informs the Investor that it is unable to comply with its obligations under the
Information Rights or there is a change in

 

36

--------------------------------------------------------------------------------


 

applicable Law in Japan that would require the Investor to receive and report on
information with respect to the Company Group that is not required to be
provided by the Company pursuant to the Information Rights, (ii) such inability
to comply, or change in applicable Law in Japan, would or would reasonably be
expected to result in the Investor being in violation of applicable Law in Japan
and (iii) the Parties following good faith discussions in accordance with their
obligations under the Information Rights are unable to agree on appropriate
amendments to the Information Rights that, in light of the circumstances under
clause (i) hereof, would avoid the consequence in clause (ii) hereof;

 

(g)                                  by either the Investor or the Company if
there shall be a material breach of this Agreement or the transactions
contemplated hereby by the other Party to this Agreement, which breach is not
cured within thirty (30) calendar days after the breaching Party’s receipt of a
written notice in respect thereof from the other Party;

 

(h)                                 by either the Investor or the Company if the
Company elects to terminate the Designation Right pursuant to Section 5.2(c);

 

(i)                                     by either the Investor or the Company at
any time following the third (3rd) anniversary of the Closing (or the earlier
termination of the Merger Agreement in accordance with its terms), upon 90-days
written notice to the other Party (which notice may not be given prior to the
third (3rd) anniversary of the Closing (or the date of the termination of the
Merger Agreement in accordance with its terms)); provided that during the 90-day
notice period the Parties shall discuss in good faith whether to cancel such
notice of termination and continue with the transactions contemplated by this
Agreement;

 

(j)                                    by the Company if the Company or any of
its Affiliates becomes subject to direct regulation by, or sanctions of, any
Japanese Governmental Authority that it would not be subject to in the absence
of this Agreement or the Option Agreement and the transactions contemplated
hereby and thereby;

 

(k)                                 by the Investor if (w) the Company issues
New Securities, (x) prior to the issuance of New Securities the Investor’s
Beneficial Ownership of shares of the Company Common Stock was equal to or
greater than the Applicable Percentage, (y) the Investor is unable to subscribe
for or purchase a sufficient number of shares of the Company Common Stock
(i) pursuant to Section 2.7, (ii) by using its commercially reasonable efforts
to subscribe for or purchase shares of Company Common Stock in the public
markets in accordance with applicable Law or (iii) following the Closing, by
exercising any available and unexercised Conditional Options (or any combination
thereof), such that, upon such issuance of New Securities, the Investor’s
Beneficial Ownership of shares of the Company Common Stock is diluted to less
than the Applicable Percentage of the issued and outstanding shares of the
Company Common Stock (after giving effect to the issuance of New Securities and,
if applicable, the issuance of shares of Company Common Stock pursuant to the
exercise of the Conditional Options referenced in clause (y)(iii) hereof) and
(z) at the time of such termination the Investor’s Beneficial Ownership of
shares of the Company Common Stock is less than the Applicable Percentage of the
issued and outstanding shares of the Company Common Stock; or

 

37

--------------------------------------------------------------------------------


 

(l)                                     by the Investor if the Investor or any
of its Affiliates becomes subject to direct regulation by, or sanctions of, any
Governmental Authority, other than a Japanese, Jersey, United Kingdom,
Australian or U.S. Governmental Authority, that it would not be subject to in
the absence of this Agreement or the Option Agreement and the transactions
contemplated hereby and thereby.

 

Section 8.2                                    Effect of Termination.  In the
event of termination of this Agreement by either the Company or Investor as
provided in Section 8.1, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of the Investor, on the
one hand, or the Company, on the other hand, other than Article III, Sections
4.1, 4.3, 4.4, 4.6, 5.4 and 5.5, Article VIII and Article IX, which provisions
shall survive such termination, and Section 5.3, which shall survive with
respect to the fiscal quarter in which the Agreement is terminated (or at such
earlier time as provided under Section 5.3).

 

Section 8.3                                    Termination of Merger Agreement. 
In the event of the termination of the Merger Agreement in accordance with its
terms, without any further action by any Party, this Agreement shall terminate
and become void and have no effect.  Contemporaneously with the termination of
this Agreement pursuant to the immediately preceding sentence, the Existing
Investment Agreement shall be reinstated and shall be in full force and effect
to the same extent it would have been if this Agreement had not been entered
into.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                    Notices.  All notices, demands or
other communications provided for or permitted hereunder shall be made in
writing and shall be by registered or certified first class mail, return receipt
requested, facsimile, courier service, overnight mail or personal delivery:

 

If to the Company prior to the Closing:

 

Janus Capital Group Inc.
151 Detroit Street
Denver, CO  80206
Attn:                    David W. Grawemeyer, Esq.
Email:            david.grawemeyer@janus.com
Fax:                       +1 (303) 639 6662

 

38

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
United States of America
Attn:                    Ralph Arditi, Esq.
Email:            ralph.arditi@skadden.com
Attn:                    David C. Hepp, Esq.
Email:            david.hepp@skadden.com
Fax:                       +1 (917) 777 3860

 

Skadden, Arps, Slate, Meagher & Flom (UK) LLP
Canary Wharf Group
40 Bank Street
London E14 5DS
United Kingdom
Attn:                    Michael E. Hatchard
Email:            michael.hatchard@skadden.com
 Fax:                    +44 20 7519 7070

 

If to the Company following the Closing:

 

Henderson Group plc
201 Bishopsgate
London
EC2M 3AE
United Kingdom
Attn:  General Counsel
Fax: +44 (0)20 7818 1819

 

With a copy (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY  10022
United States of America
Attention:  Peter D. Lyons, Esq.
Email:  peter.lyons@freshfields.com
Attention:  Matthew F. Herman, Esq.
Email: matthew.herman@freshfields.com
Facsimile: +1 (212) 277 4001

 

39

--------------------------------------------------------------------------------


 

Freshfields Bruckhaus Deringer LLP
65 Fleet Street
London EC4Y 1HS
United Kingdom
Attention:  Simon Marchant
Email:  simon.marchant@freshfields.com
Attention:  Oliver Lazenby
Email:  oliver.lazenby@freshfields.com
Facsimile: +44 20 7832 7001

 

If to the Investor:

 

Dai-ichi Life Holdings, Inc.
13-1, Yurakucho 1-chome, Chiyoda-ku, Tokyo 100-8411, Japan
Attn:                    Chief of Asset Management Business Unit
Fax:                       +81 (3) 5221-3971

 

With a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attn:                    George R. Bason, Jr.

Michael Davis

Fax:                       +1 (212) 701-5800

 

Any Party may by notice given in accordance with this Section 9.1 designate
another address or Person for receipt of notices hereunder.  All such notices
and communications shall be deemed to have been duly given when delivered by
hand, if personally delivered; when delivered by commercial courier or overnight
mail, if delivered by commercial courier or overnight mail service; and when
receipt is mechanically acknowledged, if delivered by telecopy.

 

Section 9.2                                    Amendment and Waiver.

 

(a)                                 No failure or delay on the part of any Party
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Parties at
law, in equity or otherwise.

 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement shall be effective (i) only if it is made
or given in writing and signed by all Parties and (ii) only in the specific
instance and for the specific purpose for which made or given.  No waiver of any
provision of this Agreement or consent in respect of any departure from the
terms of any provision of this Agreement shall be effective unless evidenced in
writing and executed by the Party providing such waiver or consent.

 

40

--------------------------------------------------------------------------------

 


 

(c)                                  Notwithstanding the foregoing, this
Agreement may be amended by the Company without the consent of the Investor to
join any Affiliated Transferee to this Agreement in accordance with
Section 4.3(a).

 

Section 9.3                                    Specific Performance.  Each Party
acknowledges and agrees that damages resulting from its breach of this Agreement
may well be impossible to measure accurately, and injuries sustained by any
other Party may well be incalculable and irremediable.  Therefore, in addition
to claiming damages in respect thereof, each Party shall be entitled to seek an
injunction to prevent a breach of the covenants and obligations hereof and such
right shall be cumulative and in addition to any other rights and remedies which
may be available.  All such rights and remedies may be exercised from time to
time, and as often and in such order as the Company deems expedient.

 

Section 9.4                                    Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 9.5                                    Severability.  If any one or more
of the provisions contained in this Agreement, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions of this Agreement shall not be in
any way impaired, unless the provisions held invalid, illegal or unenforceable
shall substantially impair the benefits of the remaining provisions hereof.

 

Section 9.6                                    Conflict.  If, during the
continuance of this Agreement, there shall be any conflict between the
provisions of this Agreement and the provisions of the certificate of
incorporation or bylaws or similar organizational or constitutional documents of
the Company then, during such period, the provisions of this Agreement shall
prevail for the purposes of determining any issue arising between the Parties.
The Parties shall exercise all voting and other rights and powers lawfully
available to them so as to give effect to the provisions of this agreement and
to procure any required amendment to the relevant certificate of incorporation
or bylaws or similar organizational or constitutional documents of the Company.

 

Section 9.7                                    Public Announcements.  No Party
shall issue or cause the publication of any press release or other public
announcement with respect to this Agreement or any of the transactions
contemplated by this Agreement without the prior written consent of the other
Parties; provided, however, that nothing in this Agreement shall prohibit any
Party from issuing or causing publication of any such press release or public
announcement to the extent that such disclosure is required by applicable Law or
the rules of a securities exchange on which such Party’s securities are listed
(including, for the avoidance of doubt, the Tokyo Stock Exchange), in which case
such Party shall, if practicable under the circumstances, reasonably consider
any comments of the other Parties on such press release or public announcement
in advance of the issuance or publication thereof; provided, further, that the
foregoing shall not restrict communications between any Party and the investors
or potential investors of such Party or its Affiliates in the ordinary course of
business consistent with past practice.  Notwithstanding the foregoing, promptly
following the execution and delivery of this Agreement, each of the Parties
shall issue a press release in the form mutually agreed.

 

41

--------------------------------------------------------------------------------


 

Section 9.8                                    Entire Agreement; No Third Party
Beneficiaries.  This Agreement (including the Exhibits to this Agreement) is
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties in respect of the subject matter contained in this Agreement and
therein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein.  This Agreement,
including the Exhibits to this Agreement, supersedes all prior agreements and
understandings between the Parties with respect to such subject matter.  Nothing
in this Agreement, expressed or implied, is intended to confer upon any Person,
other than the Parties, any rights or remedies hereunder.

 

Section 9.9                                    GOVERNING LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)                                 THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY
UNDER THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

 

(b)                                 THE PARTIES IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
NEW YORK, IN THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE AFFAIRS OF THE COMPANY.  TO THE
FULLEST EXTENT THEY MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES
IRREVOCABLY WAIVE AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, ANY CLAIM THAT THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY
CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY WAIVES AND COVENANTS THAT IT SHALL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER OF THIS AGREEMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER
ARISING.  EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
THAT THIS SECTION 9.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING
AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  EACH PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.9 WITH ANY COURT AS WRITTEN

 

42

--------------------------------------------------------------------------------


 

EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

 

Section 9.10                             Further Assurances.  Each of the
Parties shall execute such instruments and take such action as may be reasonably
required or desirable to carry out the provisions of this Agreement and effect
the transactions contemplated by this Agreement.

 

Section 9.11                             Successors and Assigns.  Except as
otherwise provided in this Agreement, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, assigns,
heirs, legatees and legal representatives.  This Agreement shall not assignable
by any Party without the prior written consent of the other Parties; provided
that, subject to Section 4.3(a), the Investor may assign its rights and
obligations hereunder (in whole or in part) without the prior written consent of
the Company to any Affiliated Transferee and any such Affiliated Transferee may
thereafter make corresponding assignments to other Affiliated Transferees;
provided, that if such transferee ceases to be an Affiliated Transferee, such
rights and obligations shall be assigned back to the Investor or another
Affiliated Transferee; provided, further, that, no such assignment shall relieve
the Investor of its obligations hereunder.

 

Section 9.12                             Certain Changes.  In the event that,
following the Closing, the Henderson Common Stock continues to be traded on the
London Stock Exchange, the parties agree to negotiate in good faith such changes
to this Agreement as may, in light of such continued listing, be necessary to
comply with applicable Law.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in one or more counterparts (by facsimile or otherwise), each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.

 

[Signature Page Follows]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
Party or a duly authorized officer of each Party as of the date first above
written.

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

 

By:

/s/Richard M. Weil

 

 

Name:

Richard M. Weil

 

 

Title:

Chief Executive Officer

 

[Signature Page to Amended and Restated Investment and Strategic Cooperation
Agreement]

 

--------------------------------------------------------------------------------


 

 

HENDERSON GROUP PLC

 

 

 

 

 

 

By:

/s/Andrew Formica

 

 

Name:

Andrew Formica

 

 

Title:

Chief Executive

 

[Signature Page to Amended and Restated Investment and Strategic Cooperation
Agreement]

 

--------------------------------------------------------------------------------


 

 

DAI-ICHI LIFE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Tatsusaburo Yamamoto

 

 

Name:

Tatsusaburo Yamamoto

 

 

Title:

Executive Officer

 

[Signature Page to Amended and Restated Investment and Strategic Cooperation
Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Merger  Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Option Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Registration Rights

 

The following sets forth the terms of the Investor’s Registration Rights under
the Agreement and is incorporated by reference therein.  Terms not otherwise
defined herein shall have the meaning ascribed to such term in the Agreement.

 

(a)                                 Resale Registration; Demand Registrations
and Shelf Take-Downs.  At any time following the earlier of the Closing Date or
the termination of the Merger Agreement in accordance with its terms) when the
Investor Beneficially Owns Registrable Shares, and only at a time when the
Company Common Stock is registered pursuant to Section 12(b) or 12(g) the
Exchange Act, the Investor shall have the right to:

 

(i)                                     request in writing that the Company, as
promptly as reasonably practicable, but not later than the 60th day after
receipt of such written request (any such date of filing, the “Filing Date”),
prepare and file with the SEC a Registration Statement (as defined below)
providing for the direct resales for cash by Investor of the Registrable Shares
not already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (a “Resale Registration Statement”).  The Resale Registration
Statement shall be on Form S-3 and, if the Company is a “well known seasoned
issuer” (as defined under Rule 405 under the Securities Act) as of the Filing
Date, shall be an “automatic shelf registration statement” (as defined under
Rule 405 under the Security Act), except that at any time following the Closing
Date that the Company is ineligible to file a registration statement on
Form S-3, the Company may file the Resale Registration Statement on Form S-1. 
The “Plan of Distribution” section of such Resale Registration Statement shall
permit all lawful means of disposition of Registrable Shares, including
firm-commitment underwritten public offerings, block trades, agented
transactions, sales directly into the market, purchases or sales by brokers and
sales not involving a public offering.  Thereafter, the Company shall use its
reasonable best efforts to cause any such Resale Registration Statement to be
declared effective or otherwise to become effective under the Securities Act as
soon as reasonably practicable but in no event later than 60 days after the
Filing Date, and shall use its commercially reasonable efforts to keep such
Resale Registration Statement continuously effective under the Securities Act
until Investor ceases to have registration rights hereunder with respect to the
Registrable Shares, except that, at any time following the Closing Date that the
Company is ineligible to file an automatic shelf registration statement on
Form S-3, the Company (x) shall use its reasonable best efforts to cause any
such Resale Registration Statement to be declared effective or otherwise to
become effective under the Securities Act as soon as reasonably practicable but
in no event later than 150 days after the Filing Date, and (y) shall use its
commercially reasonable efforts to keep such Resale Registration Statement
continuously effective under the Securities Act for a minimum of 30 calendar
days; and

 

(ii)                                  demand, by delivery of a written notice to
the Company, (x) the filing of a Registration Statement (a “Demand
Registration”) by the Company pursuant to the Securities Act to register such
amount of the Registrable Shares indicated by the Investor in such notice (a
“Demand Notice”) or (y) the filing of a prospectus supplement by the Company in

 

C-1

--------------------------------------------------------------------------------


 

connection with any take-down from an effective Resale Registration Statement
under which the Registrable Shares are covered (a “Prospectus Supplement”).

 

Notwithstanding anything in this Exhibit C to the contrary, (x) the Investor
shall not be entitled to make any demand unless it is permitted to Transfer
under Section 4.1 of the Agreement the Registrable Shares for which the Investor
demands registration or the filing of a Prospectus Supplement and has satisfied
its obligations under Section 4.6 of the Agreement and is in the ROFO Open
Period with respect to such Registrable Shares and (y) the Investor shall not,
at any time, be entitled to make more than two demands for a Demand Registration
in the aggregate (it being understood and agreed, for the avoidance of doubt,
that any demand for the filing of a Prospectus Supplement by the Company in
connection with any take-down under a Resale Registration Statement shall not
constitute a Demand Registration).  Each request for a Demand Registration by
the Investor shall state the amount of the Registrable Shares proposed to be
sold and the intended method of disposition thereof.  “Registration Statement”
means any registration statement on Form S-3 (or any successor form thereto) of
the Company or, if the Company is not eligible to file on Form S-3, a Form S-1
(or any successor form thereto) of the Company, in each case that covers
Registrable Shares pursuant to the provisions of this Agreement, including the
prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

 

(b)                                 Certain Limitations.  Notwithstanding
anything in paragraph (a) of this Exhibit C to the contrary, the Company shall
not be obligated to effect a Demand Registration or Prospectus Supplement if the
Investor proposes to sell its Registrable Shares at an aggregate price
(calculated based upon the Market Price of the Company Common Stock on the date
of filing of the Registration Statement with respect to such Registrable Shares)
to the public of less than $50,000,000.  If the Company Board, in its good faith
judgment, determines that any registration of Registrable Shares should not be
made or continued because it would interfere with any financing, acquisition,
corporate reorganization or merger or other material transaction involving the
Company (a “Valid Business Reason”), the Company may (x) postpone filing a
Registration Statement or Prospectus Supplement until such Valid Business Reason
no longer exists, but in no event for more than ninety (90) days for any
individual Valid Business Reason or more than 120 days during any 12-month
period, and (y) in case a Registration Statement has been filed relating to a
Demand Registration, if the Valid Business Reason has not resulted from actions
taken by the Company, the Company, upon the approval of a majority of the Board
of Directors, may cause such Registration Statement to be withdrawn and its
effectiveness terminated or may postpone amending or supplementing such
Registration Statement.  The Company shall give written notice of its
determination to postpone or withdraw a Registration Statement or Prospectus
Supplement, as applicable, and of the fact that the Valid Business Reason for
such postponement or withdrawal no longer exists, in each case, promptly after
the occurrence thereof.  “Market Price” means, on any date of determination, the
average of the daily Closing Price of the Company Common Stock for the
immediately preceding thirty (30) days on which the national securities
exchanges are open for trading.  “Closing Price” means the average of the
closing bid and asked prices on such date, as officially reported on the
principal national securities exchange on which the shares of Company Common
Stock are then listed or admitted to trading.

 

C-2

--------------------------------------------------------------------------------


 

(c)                                  Effectiveness of Demand Registrations. 
Following receipt of a valid Demand Notice, the Company shall use its
commercially reasonable efforts to cause the requested Demand Registration to
become and remain effective not later than sixty (60) days after the Company’s
receipt of such Demand Notice, except that, at any time following the Closing
Date that the Company is ineligible to file an automatic shelf registration
statement on Form S-3, the Company shall use its commercially reasonable efforts
to cause the requested Demand Registration to become and remain effective not
later than one-hundred fifty (150) days after the Company’s receipt of such
Demand Notice.  A registration shall not constitute a Demand Registration until
it has become effective and remains continuously effective for the lesser of
(i) the period during which all Registrable Shares registered in the Demand
Registration are sold and (ii) 120 calendar days (or 30 calendar days, at any
time following the Closing Date that the Company is ineligible to file a
registration statement on Form S-3); provided, however, that a registration
shall not constitute a Demand Registration if (x) after such Demand Registration
has become effective, such registration or the related offer, sale or
distribution of Registrable Shares thereunder is interfered with by any stop
order, injunction or other order or requirement of the SEC or other Governmental
Authority or court for any reason attributable to the Company and such
interference is not thereafter eliminated or (y) the conditions specified in the
underwriting agreement, if any, entered into in connection with such Demand
Registration are not satisfied or waived, by reason of a failure by the Company.

 

(d)                                 Piggyback Registration Rights.  If, at any
time following the earlier of the Closing Date or the termination of the Merger
Agreement in accordance with its terms, the Investor Beneficially Owns any
Registrable Shares and the Company intends to register any shares of the Company
Common Stock under the Securities Act by filing a registration statement or
prospectus supplement on a form and in a manner that would permit registration
of such shares of the Company Common Stock for sale to the public under the
Securities Act (other than any registration of shares of the Company Common
Stock on Form S-4 or S-8 or any similar forms or any successor forms thereto),
then the Company shall provide a written notice (the “Piggyback Notice”) to the
Investor of such intention at least five (5) Business Days (provided that if the
Company determines that a shorter notice period is required to avail itself of
favorable market conditions, the Company shall provide the Investor with no less
than two (2) Business Days’ notice) prior to any filing of such registration
statement or prospectus supplement, as applicable, which Piggyback Notice shall
offer the Investor an opportunity to include in such registration statement all
or a portion of the Registrable Shares Beneficially Owned by the Investor on the
terms and conditions (including any underwriting lock-ups and other
restrictions) of the proposed offering.  The Investor shall, to the extent it is
so permitted under the terms of the Agreement, have a reasonable period under
the circumstances (that shall be determined in good faith by the Company, based
on market conditions) after delivery of the Piggyback Notice to notify the
Company in writing that the Investor agrees to the terms and conditions of the
proposed offering and elects to include all or a portion of the Registrable
Shares in such offering, specifying the amount of the Registrable Shares to be
included.  Notwithstanding anything to the contrary contained in this paragraph
(d), (i) the Investor shall not be entitled to elect to include any Registrable
Shares in the Company’s offering pursuant to this paragraph (d) until it
furnishes the information required by paragraph (f) and unless it is permitted
to Transfer under Section 4.1 of the Agreement the Registrable Shares which the
Investor requests to include in the Company’s offering, (ii) the Company shall
have the right to terminate or withdraw any registration initiated by it prior
to the effectiveness of such registration whether or not the Investor has
elected to include all or a portion of the Registrable Shares in such
registration, and (iii) if the registration

 

C-3

--------------------------------------------------------------------------------


 

contemplated by the Piggyback Notice is an underwritten registration, and to the
extent the managing underwriters thereof in good faith advise the Company that
in their opinion the number of Registrable Shares elected to be included in such
registration would cause the aggregate number of shares of the Company Common
Stock to be offered to be greater than that which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, then the
Company shall not be required to include in such offering such Registrable
Shares.

 

(e)                                  Expenses.

 

(i)                                     Except as set forth in paragraph (h) of
this Exhibit C, each Party shall bear its own expenses in connection with the
performance of the transactions contemplated by this Exhibit C; provided,
however, that the Company and the Investor shall each be liable for and pay
one-half of the Registration Expenses incurred in connection with the filing of
any Resale Registration Statement, Demand Registration or Prospectus Supplement
pursuant to paragraph (a) of this Exhibit C.

 

(ii)                                  “Registration Expenses” means any and all
expenses incident to the performance of or compliance with any registration or
marketing of Company Securities, including all (i) registration and filing fees,
and all other fees and expenses payable in connection with the listing of
securities on any securities exchange or automated interdealer quotation system,
(ii) fees and expenses of compliance with any securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the securities registered), (iii) expenses in connection
with the preparation, printing, mailing and delivery of any registration
statements, prospectuses and other documents in connection therewith and any
amendments or supplements thereto, (iv) security engraving and printing
expenses, (v) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort
letters), (vi) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, (vii) reasonable fees and
expenses of the Investor, including fees and expenses of the Investor’s counsel,
(viii) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (ix) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Shares, (x) costs of printing and producing any agreements among
underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Shares, (xi) transfer agents’ and
registrars’ fees and expenses and the fees and expenses of any other agent or
trustee appointed in connection with such offering, (xii) expenses relating to
any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Shares, (xiii) fees and expenses payable in connection with any ratings of the
Registrable Shares, including expenses relating to any presentations to rating
agencies and (xiv)  all out-of-pocket costs and expenses incurred by the Company
or its appropriate officers in connection with their compliance with paragraph
(j)(x) of this Exhibit C.

 

C-4

--------------------------------------------------------------------------------


 

(f)                                   Information.  In connection with any
Registration Statement or Prospectus Supplement in which the Investor is
participating pursuant to paragraph (a) of this Exhibit C, the Investor shall
promptly furnish to the Company in writing such information with respect to the
Investor or the distribution of the Registrable Shares as the Company may
reasonably request or as may be required by Law for use in connection with any
such Registration Statement, preliminary prospectus, final prospectus or
Prospectus Supplement and all information required to be disclosed in order to
make the information previously furnished to the Company by the Investor not
materially misleading or necessary to cause such Registration Statement or
prospectus not to omit a material fact with respect to the Investor necessary in
order to make the statements therein not misleading.

 

(g)                                 Termination.  For the purposes of this
Agreement, the Investor shall cease to have registration rights hereunder with
respect to the Registrable Shares, when (i) the entire amount of the Registrable
Shares owned by Investor have been disposed of pursuant to the terms of this
Exhibit C or (ii) the entire amount of the Registrable Shares owned by Investor
may be sold in a single sale, in the opinion of counsel satisfactory to the
Company and the Investor, without any limitation as to volume pursuant to
Rule 144 (or any successor provision then in effect) under the Securities Act.

 

(h)                                 Indemnification.

 

(i)                                     Indemnification by the Company.  The
Company agrees to indemnify and hold harmless the Investor, its partners,
directors, officers, Affiliates and each Person who controls (within the meaning
of Section 15 of the Securities Act) such Investor from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable costs of
investigation) (each, a “Liability” and collectively, “Liabilities”), arising
out of or based upon any untrue, or allegedly untrue, statement of a material
fact contained in any Registration Statement, prospectus or preliminary
prospectus or notification or offering circular (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading under the circumstances such statements were made, except
insofar as such Liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission contained in such
Registration Statement, preliminary prospectus, final prospectus or Prospectus
Supplement in reliance and in conformity with information concerning the
Investor or the distribution of the Registrable Shares furnished in writing to
the Company by the Investor expressly for use therein, including, without
limitation, the information furnished to the Company pursuant to paragraph
(f) of this Exhibit C.

 

(ii)                                Indemnification by the Investor.  The
Investor agrees to indemnify and hold harmless the Company, its directors,
officers, Affiliates, any underwriter retained by the Company and each Person
who controls the Company or such underwriter (within the meaning of Section 15
of the Securities Act) to the same extent as the foregoing indemnity from the
Company to the Investor, but only if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
information with respect to the Investor or the distribution of the Registrable
Shares furnished in writing to the Company by the Investor expressly for use in
the applicable Registration Statement or

 

C-5

--------------------------------------------------------------------------------


 

prospectus, including, without limitation, the information furnished to the
Company pursuant to this paragraph (f) of this Exhibit C.

 

(iii)                               Conduct of Indemnification Proceedings.  Any
Person entitled to indemnification hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it.  The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action or (iii) the named parties to any
such action (including any impleaded parties) include both the Indemnifying
Party and the Indemnified Party and such parties have been advised by such
counsel that either (x) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (y) there may be one or more legal defenses
available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party.  In any of such cases, the
Indemnifying Party shall not have the right to assume the defense of such action
on behalf of such Indemnified Party, it being understood, however, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys (in addition to any local counsel) for all
Indemnified Parties.  No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the consent of such
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Indemnified Party is a party and indemnity has been or
may be sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding.

 

(iv)                              Contribution.  If the indemnification provided
for in this Exhibit C from the Indemnifying Party is unavailable to an
Indemnified Party hereunder in respect of any Liabilities referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions which resulted in such Liabilities, as well as any other
relevant equitable considerations.  The relative faults of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such

 

C-6

--------------------------------------------------------------------------------


 

action.  The amount paid or payable by a party as a result of the Liabilities
referred to above shall be deemed to include, subject to the limitations set
forth in paragraphs (h)(i), (h)(ii) and (h)(iii) of this Exhibit C, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding.  The Parties agree that it would not be
just and equitable if contribution pursuant to this paragraph were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(i)                                     Rule 144.  The Company covenants that
for so long as the Investor Beneficially Owns Registrable Shares, the Company
shall use commercially reasonable efforts to (a) file any reports required to be
filed by it under the Exchange Act and (b) take such further action as Investor
may reasonably request (including providing any information necessary to comply
with Rule 144 under the Securities Act), all to the extent required from time to
time to enable Investor to sell Registrable Shares without registration under
the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act, as such rule may be amended from time to
time, or Regulation S under the Securities Act or (ii) any similar rules or
regulations hereafter adopted by the SEC.

 

(j)                                    Registration Procedures.  Whenever the
Investor demands that any Registrable Shares be registered pursuant to paragraph
(a), subject to the provisions of such Sections, the Company shall use its
commercially reasonable efforts to effect the registration and the sale of such
Registrable Shares in accordance with the intended method of disposition thereof
as quickly as practicable, and, in connection with any such request:

 

(i)                                     Prior to filing a Registration Statement
or prospectus or any amendment or supplement thereto, the Company shall, if
requested, furnish to the Investor and each underwriter, if any, of the
Registrable Shares covered by such Registration Statement copies of such
Registration Statement as proposed to be filed, and thereafter the Company shall
furnish to the Investor and underwriter, if any, such number of copies of such
Registration Statement and such other documents as the Investor or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Shares.  The Investor shall have the right to request that the Company modify
any information contained in such Registration Statement thereto pertaining to
the Investor and the Company shall use its commercially reasonable efforts to
comply with such request; provided, however, that the Company shall not have any
obligation so to modify any information if the Company reasonably expects that
so doing would cause the Registration Statement to contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

(ii)                                  After the filing of the Registration
Statement, the Company shall (A) cause the related prospectus to be supplemented
by any required prospectus supplement, and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act, (B) comply with the provisions of
the Securities Act with respect to the disposition of all Securities covered by
such registration statement during the applicable period in accordance with the
intended methods of disposition by the shareholders thereof set forth in such
registration statement or supplement to such prospectus and (C) promptly notify
the Investor of any stop order issued or threatened by

 

C-7

--------------------------------------------------------------------------------


 

the SEC or any state securities commission and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

 

(iii)                               The Company shall use its commercially
reasonable efforts to register or qualify the Registrable Shares covered by any
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Investor reasonably (in light of the
Investor’s intended plan of distribution) requests and do any and all other acts
and things that may be reasonably necessary or advisable to enable the Investor
to consummate the disposition in such jurisdictions of the Registrable Shares;
provided that the Company shall not be required to (x) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (j)(iii), (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any such
jurisdiction.

 

(iv)                              The Company shall promptly notify the Investor
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Shares, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and promptly prepare and make available to each such shareholder and file with
the SEC any such supplement or amendment.

 

(v)                                 The Investor shall have the right, in its
reasonable discretion, to select an underwriter or underwriters reasonably
acceptable to the Company in connection with any public offering resulting from
the exercise by the Investor of a Demand Registration.  In connection with any
public offering, the Company shall enter into customary agreements (including an
underwriting agreement in form reasonably acceptable to the Company) and use
commercially reasonable efforts to take such all other actions in connection
therewith as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Shares, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with FINRA.

 

(vi)                              Upon execution of confidentiality agreements
in form and substance reasonably satisfactory to the Company, the Company shall
make available for inspection by the Investor and any underwriter participating
in any disposition pursuant to a Registration Statement being filed by the
Company and any attorney, accountant or other professional retained by any such
shareholder or underwriter (collectively, the “Inspectors”), all relevant
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any Inspectors in connection with such registration statement.  Records that
the Company determines, in good faith, to be confidential and that it notifies
the Inspectors are confidential shall not be disclosed by the Inspectors unless
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement or (B) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction.  The Investor further agrees that, upon learning that
disclosure of such Records is sought in a court of

 

C-8

--------------------------------------------------------------------------------


 

competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.

 

(vii)                           The Company shall furnish to the Investor and to
each underwriter, if any, a signed counterpart, addressed to the Investor or
such underwriter, of (A) an opinion or opinions of counsel to the Company and
(B) a comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by such opinions or comfort letters, as the case may be, as
the Investor or the managing underwriter therefor reasonably requests.

 

(viii)                        The Company shall otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document that shall satisfy the
provisions of Section 11(a) of the Securities Act and the requirements of
Rule 158 thereunder.

 

(ix)                              The Company shall use its commercially
reasonable efforts to list all Registrable Shares covered by such registration
statement on any securities exchange or quotation system on which any of the
Registrable Shares are then listed or traded.

 

(x)                                 At the Investor’s request, the Company shall
have appropriate officers of the Company (A) prepare and make presentations at
“road shows” or other meetings with analysts and rating agencies; provided that
the Company shall not be required to have appropriate officers of the Company
prepare and make presentations at more than two (2) “road shows” in any twelve
(12)-month period, (B) take other reasonable actions to obtain ratings for any
Registrable Shares and (C) otherwise use their commercially reasonable efforts
to cooperate as reasonably requested by the underwriters in the offering,
marketing or selling of the Registrable Shares.

 

(k)                                 Further Assurances.  Each of the Parties
shall, and shall cause their respective Affiliates to, execute such documents
and perform such further acts as may be reasonably required or desirable to
carry out or to perform the provisions of this Exhibit C.  For the avoidance of
doubt, nothing in this Exhibit C shall diminish or otherwise modify any of the
Investor’s obligations under Article IV of the Agreement.

 

C-9

--------------------------------------------------------------------------------